 

Exhibit 10.31

LEASE

between

DIV DANBURY 187, LLC and DIV LINDEN 187, LLC, as Landlord

and

SIRIUSDECISIONS, INC., as Tenant

187 Danbury Road

Wilton, Connecticut

March 27, 2006

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1.

 

GRANT

1

ARTICLE 2.

 

TERM

1

ARTICLE 3.

 

COMPLETION AND OCCUPANCY OF THE PREMISES

2

ARTICLE 4.

 

RENT AND SECURITY

4

ARTICLE 5.

 

ADDITIONAL RENT FOR ESCALATIONS IN REAL ESTATE TAXES AND OPERATING EXPENSES

6

ARTICLE 6.

 

SERVICES AND UTILITIES

11

ARTICLE 7.

 

CONDUCT OF BUSINESS BY TENANT

14

ARTICLE 8.

 

ALTERATIONS, IMPROVEMENTS AND SIGNAGE

16

ARTICLE 9.

 

INSURANCE

17

ARTICLE 10.

 

CASUALTY

19

ARTICLE 11.

 

CONDEMNATION

20

ARTICLE 12.

 

ASSIGNMENT AND SUBLETTING

22

ARTICLE 13.

 

DEFAULTS AND REMEDIES

24

ARTICLE 14.

 

SUBORDINATION; ATTORNMENT AND RIGHTS OF MORTGAGE HOLDERS

29

ARTICLE 15.

 

NOTICES

30

ARTICLE 16.

 

MISCELLANEOUS

31

ARTICLE 17.

 

EXTENSION RIGHT

34

ARTICLE 18

 

RIGHT OF FIRST OFFER

36

 

List of Exhibits

 

Exhibit A

 

Premises Location Plan

Exhibit B

 

Legal Description

Exhibit C-1

 

Concept Plan

Exhibit C-2

 

Tenant Standards

Exhibit D

 

Cleaning Specifications

Exhibit E

 

Rules and Regulations

Exhibit F

 

Plan of First Offer Space – Suite l B Courtside Building

 

 

 

--------------------------------------------------------------------------------

 

LEASE

This Lease is made and entered into as of March 27, 2006, by and between DIV
DANBURY 187, LLC, a Delaware limited liability company with its principal place
of business at c/o The Davis Companies, One Appleton Street, Boston,
Massachusetts 02116 (the “Landlord”) and SIRIUSDECISIONS, INC., a Delaware
corporation with its principal place of business at 107 John Street, Southport,
Connecticut 06490 (the “Tenant”).

ARTICLE 1. GRANT

1.1Premises. Landlord, for and in consideration of the rents herein reserved and
of the covenants and agreements herein contained on the part of Tenant to be
performed, hereby leases to Tenant and Tenant accepts from Landlord, certain
space shown on Exhibit A attached hereto and made a part hereof, containing
3,102 rentable square feet in area (the “Premises”), situated in the office
building located at 187 Danbury Road, Wilton, Connecticut (the “Building”). The
Building comprises two wings, one of which is known as the “Courtside Building”
and the other which is known as the “Riverview Building.” The Premises is
located in the Riverview Building and is known as “Suite 3D.” The Premises,
Building, the “Common Areas” (defined below) and the land upon which the same
arc located, which is legally described in Exhibit B (the “Land”), together with
all other improvements thereon and thereunder are collectively referred to as
the “Property.”

1.2Common Areas. Landlord hereby grants to Tenant during the term of this Lease,
a license to use, in common with the others entitled to such use, the Common
Areas as they from time to time exist, subject to the rights, powers and
privileges herein reserved to Landlord. The term “Common Areas” as used herein
will include all areas and facilities outside the Premises that are provided and
designated by Landlord for general non-exclusive use and convenience of Tenant
and other tenants. Common Areas include but are not limited to the fitness
center, cafeteria, hallways, lobbies, stairways, elevators, pedestrian
sidewalks, landscaped areas, loading areas, roadways, parking areas, rights of
way, walking and jogging paths, if any.

1.3Parking. Tenant shall be entitled to use the parking facilities at the
Property in common with other Building tenants, but such right shall be limited
to four (4.0) non-exclusive tenant parking spaces for each 1,000 rentable square
feet demised hereunder. Tenant agrees not to overburden the parking facilities
and agrees to cooperate with Landlord and other tenants in the use of parking
facilities. Landlord may designate parking facilities at the Property for the
handicapped, visitors to the Building and for other tenants.

ARTICLE 2. TERM

2.1Lease Term. The Premises are leased for a term (the “Initial Term”) to
commence on the “Commencement Date” (as defined in Subsection 3.1.2) and shall
end on the date (the “Expiration Date”) that is five (5) “Lease Years” (as
defined below) after the “Rent Commencement Date” (as defined in Section 4.01)
unless sooner terminated as herein provided If Tenant exercises its option to
extend the term pursuant to Section 17.1, the Expiration Date shall be extended
in accordance with Article 17 hereof (the “Initial Term” hereof, and as so
extended, the “Term”). If Landlord gives and Tenant accepts possession of all or
any portion of the Premises prior to the Commencement Date, such occupancy shall
be subject to all the terms and conditions of this Lease and rent and other
charges shall be prorated to the date that Tenant takes possession of the
Premises. The first “Lease Year” shall begin on the Commencement Date and shall
end on the last day of the twelfth (12th) full calendar month following the
Commencement Date. Each Lease Year thereafter shall consist of twelve (12)
consecutive calendar months following the end of the immediately preceding Lease
Year.

 

1

--------------------------------------------------------------------------------

 

2.2Holding Over. In the event that Tenant retains occupancy of the Premises, or
any part thereof, after the end of the Term, Tenant’s occupancy of the Premises
shall be as a tenant at will terminable at any time by Landlord. Tenant shall
pay Landlord rent for such time as Tenant remains in possession of the Premises
at the rate equal to the higher of: (a) one hundred fifty percent (150%) of the
Annual Base Rent payable during the last month of the Lease Term, or (b) one
hundred twenty-five percent (125%) of the then market-rate for the Premises,
plus all Additional Rent and other sums due under this Lease. In addition,
Tenant shall pay Landlord for all damages sustained by reason of Tenant’s
retention of possession of the Premises after the end of the Term. The
provisions hereof do not limit or restrict Landlord’s rights or remedies under
this Lease in the event of any holding over by Tenant.

ARTICLE 3. COMPLETION AND OCCUPANCY OF THE PREMISES

3.1Delivery of the Premises.

3.1.1Plans for Tenant Improvements. Tenant and Landlord have approved the space
plan for the Premises which is attached hereto as Exhibit C-1 (the “Concept
Plan”) and which shows Tenant’s leasehold improvements and installations (the
“Leasehold Improvements”). Landlord agrees to construct the Leasehold
Improvements in accordance with the Concept Plan and the “Tenant Standards”
attached hereto as Exhibit C-2. Tenant agrees to makes its selections of tenant
finishes and materials for the Leasehold Improvements from readily available
“building standard” materials within five (5) business days following the
execution of this Lease. Landlord shall have architectural and construction
plans and drawings prepared for the Leasehold Improvements (the “Final Plans”)
consistent with the Concept Plan and the Tenant Standards. Tenant agrees that it
will take all actions as may be necessary to enable Landlord to prepare such
Final Plans within five (5) business days following execution of this Lease.
Tenant agrees to approve such Final Plans within five (5) business days
following Landlord’s delivery of such Final Plans (“Final Plan Approval Date”)
The Final Plans as approved by Tenant are hereinafter referred to as the
“Approved Plans”. Landlord, at its expense, shall “substantially complete” (as
defined below) the Leasehold Improvements in accordance with the Approved Plans
and deliver possession of the Premises to Tenant subject to the terms and
conditions of this Article 3.

3.1.2Target Delivery Date. Subject to Tenant’s performance of its obligations
hereunder, including, without limitation, its payment of any sums payable to
Landlord under this Article 3, Landlord, on behalf of Tenant, shall endeavor to
substantially complete the Leasehold Improvements in accordance with the Final
Plans and deliver possession of the Premises to Tenant within forty (40)
business days following the Final Plan Approval Date and issuance of a building
permit for such work (such date, the “Target Delivery Date”). Landlord’s
obligation to construct the Leasehold Improvements shall not require Landlord to
incur overtime costs or expenses nor the construction of any “Specialty Work”
(defined in Subsection 3.2.1). The term of this Lease and the obligations of the
parties hereto shall commence on a date (hereinafter referred to as the
“Commencement Date”) which shall be the sooner of (a) the date Tenant commences
operation of its business in all or any portion of the Premises; or (b) the date
that the Leasehold Improvements have been “Substantially Completed” (as defined
in Subsection 3.1.3 below).

3.1.3Substantial Completion. The Leasehold Improvements shall be deemed
“Substantially Completed” when Landlord’s contractor or architect certifies to
Landlord and Tenant in writing that: (a) the Leasehold Improvements have been
completed in accordance with the Approved Plans, subject only to normal
punchlist items. •

 

2

 

--------------------------------------------------------------------------------

 

3.1.4Extension of Target Delivery Date. Notwithstanding the foregoing, if the
Leasehold Improvements are not Substantially Completed on or before the Target
Delivery Date, then the Target Delivery Date shall be extended by the number of
days of construction delay in achieving Substantial Completion resulting from
any “Force Majeure Delay” or “Tenant Delay,” subject to the operation of Section
3.2.

3.2Delayed Delivery.

3.2.1Delay in Substantial Completion. If Landlord shall be unable to
Substantially Complete and deliver possession of the Premises on or before the
Target Delivery Date by reason of the fact that work required to be done by
Landlord hereunder has not been Substantially Completed by that date, Landlord
shall not be subject to any penalty, claim or liability nor shall the validity
of this Lease or the obligations of Tenant hereunder be in any way affected
except as provided in this Section below, and in no event to the extent such
delay results from any of the following reasons: (a) “Force Majeure” or any
cause beyond the control of Landlord or its general contractor or subcontractors
(a “Force Majeure Delay”), or (b) delay (a “Tenant Delay”) resulting from:(i)
Tenant’s failure to comply with any of the delivery dates or approval dates
contained in this Article 3 relative to the design, planning, selection of
finishes and pricing for the Leasehold Improvements, (ii) Tenant’s failure to
approve the Final Plans on or before the Final Plan Approval Date, (iii)
Tenant’s failure to provide response to requests for information, approvals or
disapprovals regarding Leasehold Improvements within the time periods
established in this Article 3 (or if not so stated, then within two (2) business
days after request by Landlord or its contractors), (iv) Tenant’s requests for
changes in the Concept Plan or the Approved Plans, or for the inclusion of
materials or installations in the construction of the Leasehold Improvements
other than building standard items or items with delivery requirements that may
have the effect of delaying the Substantial Completion of the Leasehold
Improvements beyond the Target Delivery Date (“Specialty Work”), or (v) any
acts, omissions, non-payment, defaults or misconduct of Tenant (or its agents,
employees, design professionals, contractors, licensees or invitees) with
respect to the construction of the Leasehold Improvements. As used in the Lease,
the term “Force Majeure” shall mean casualty, acts of God or the elements,
inability to obtain materials or services, labor disputes or strikes, delays by
governmental departments issuing permits, governmental regulations or controls,
civil commotion, war or similar events.

3.2.2Tenant Delay. If Landlord is unable to Substantially Complete the Leasehold
Improvements and deliver possession of the Premises to Tenant on or before the
Target Delivery Date as a result of any Tenant Delay, Tenant shall be
financially responsible for “Rent” as defined in Section 4. 2, (pro-rated on a
per diem basis) for the number of days of Tenant Delay experienced by Landlord
in order to Substantially Complete the Leasehold Improvements and deliver the
Premises to Tenant, and such sum shall be due and payable by Tenant upon written
demand by Landlord.

3.2.3Landlord Delay. If Landlord is unable to Substantially Complete the
Leasehold Improvements and deliver possession of the Premises to Tenant within
three (3) months following the Target Delivery Date as a result of delays
resulting from causes solely within Landlord’s control, Tenant shall receive a
per diem credit of Annual Base Rent for each day that the Commencement Date is
delayed beyond the such three (3)-month period solely as a result of such
Landlord’s delay.

 

3

--------------------------------------------------------------------------------

 

3.3Tenant’s Communications Systems. Tenant, at its sole expense, shall design,
install, construct and maintain Tenant’s furniture systems and Tenant’s data,
telephone, audio-visual, internet and video systems (“Tenant’s Communications
Systems”) within the Premises and the related wiring within the Building
necessary for the operation thereof. Tenant’s Communications Systems shall not
be included in the Leasehold Improvements. Landlord will permit Tenant and its
agents, architects, engineers, space planners, contractors, subcontractors,
suppliers and materialmen (“Tenant’s Agents and Consultants”) to have access to
the Premises and the Building (at the sole risk of such parties and without
liability to Landlord) for such purposes subject to the terms and conditions of
this Lease. The design, plans and specifications for the wiring, cabling and
equipment for Tenant’s Communication System, and its locations and connections
from within the Premises to the Building risers, conduits and systems shall be
subject to Landlord’s prior review and approval. Tenant shall provide Landlord
with reasonable prior written notice of any construction work that involves any
Building systems, and all such work shall be coordinated with Landlord and
subject to Landlord supervision.

3.4Confirmation Amendments. When the Commencement Date and Expiration Date
hereof have been determined in accordance with the provisions set forth in this
Lease, the parties hereto shall execute a document in recordable form, setting
forth said dates and said document shall be deemed a supplement to and part of
this Lease. The parties hereto agree to execute such confirmatory document not
later than fifteen (15) days following the Commencement Date.

ARTICLE 4. RENT AND SECURITY

4.1Annual Base Rent.

4.1.1Schedule of Monthly Rent Payments. Beginning on the date that is the sooner
to occur of: (a) July 1, 2006, or (b) the date (following the Commencement Date)
that Tenant takes possession of the Premises (or any portion thereof) and begins
operation of its business therein (the “Rent Commencement Date”) and continuing
throughout the Term, Tenant shall pay to or upon the order of Landlord an annual
rental (the “Annual Base Rent”) as set forth below which shall be payable in
consecutive monthly installments on or before the first day of each calendar
month in advance in the monthly amount set forth below:

 

Period

Annual Base Rent

Annual Base Rent per

Rentable Square Foot

Monthly Base Rent

Lease Year 1

$85,305.00

$27.50

$7,108.75

Lease Year 2

$88,407.00

$28.50

$7,367.25

Lease Year 3

$91,509.00

$29.50

$7,625.75

Lease Year 4

$94,611.00

$30.50

$7,884.25

Lease Year 5

$97,713.00

$31.50

$8,142.75

 

4.1.2Manner of Payment. All payments of rent shall be made without demand,
deduction, counterclaim, set-off, discount or abatement in lawful money of the
United States of America. If the Commencement Date should occur on a day other
than the first day of a calendar month, or the Expiration Date should occur on a
day other than the last day of a calendar month, then the monthly installment of
Annual Base Rent for such fractional month shall be prorated upon a daily basis
based upon a thirty (30)-day month.

 

4

 

--------------------------------------------------------------------------------

 

4.2Additional Rent. Tenant shall pay to Landlord all charges and other amounts
required under this Lease and the same shall constitute additional rent
hereunder (herein called “Additional Rent”), including, without limitation, any
sums due resulting from the provisions of Article 5 hereof. All such amounts and
charges shall be payable to Landlord at the place where the Annual Base Rent is
payable. Landlord shall have the same remedies for a default in the payment of
Additional Rent as for a default in the payment of Annual Base Rent. The term
“Rent” as used in this Lease shall mean the Annual Base Rent and the Additional
Rent.

4.3Place of Payment. The Annual Base Rent and all other sums payable to Landlord
under this Lease shall be paid to Landlord at c/o Davis Management Corp., 200
Connecticut Avenue, Norwalk, Connecticut 06854, or at such other place as
Landlord shall designate in writing to Tenant from time to time.

4.4Terms of Payment. Tenant shall pay to Landlord all Annual Base Rent as
provided in Section 4.1 above and Tenant shall pay all Additional Rent payable
under Articles 5 and 6 on the terms provided therein. Except as provided in the
immediately preceding sentence and as may otherwise be expressly provided by the
terms of this Lease, Tenant shall pay to Landlord, within fifteen (15) days
after delivery by Landlord to Tenant of bills or statements for all expenditures
made and monetary obligations incurred by Landlord in accordance with the terms
of this Lease for Tenant’s account including, without limitation, expenditures
made and obligations incurred in connection with the remedying by Landlord of
any of Tenant’s defaults pursuant to the provisions of this Lease and all other
sums of money accruing from Tenant to Landlord in accordance with the terms of
this Lease.

4.5Late Charges. If Tenant shall fail to pay any Rent within five (5) days after
the date same is due and payable or if any check received by Landlord from
Tenant shall be dishonored, Tenant agrees that Landlord’s actual .damages
resulting therefrom are difficult to fix or ascertain. As a result, Tenant shall
pay to Landlord (a) an administrative fee equal to five percent (5%) per month
on the amount due, and (b) interest on the amount due from its due date until
paid at the lesser of eighteen percent (18%) per annum or the maximum legal rate
that Landlord may charge Tenant; provided, that, on the first (1st) occasion
only during each Lease Year, no such charges or interest shall be payable with
respect to any delinquent payment if such payment is received by Landlord within
five (5) days following written notice of such failure. Such charges shall be
paid to Landlord together with such unpaid amounts as an administrative fee to
compensate Landlord for administrative expenses and its cost of funds.

4.6Security Deposit. By execution of this Lease, Landlord acknowledges receipt
of Tenant’s security deposit in the amount of $15,000.00 (the “Security
Deposit”) for the faithful performance of all terms, covenants and conditions of
this Lease. Tenant agrees that Landlord may, without waiving any of Landlord’s
other rights and remedies under this Lease upon the occurrence of any of the
Events of Default described in Article 13 hereof, apply the Security Deposit;
(a): to remedy any failure by Tenant to repair or maintain the Premises or to
perform any other terms, covenants or conditions contained herein, or (b) to
compensate Landlord for damages incurred, or to reimburse Landlord as provided
herein, in connection with any such Event of Default. If Landlord uses any
portion of the Security Deposit to cure any Event of Default by Tenant
hereunder, Tenant shall replenish the Security Deposit to the original amount
within ten (10) days. following written notice from Landlord in the manner
directed by Landlord in such notice. If Tenant fails to restore the full amount
of the Security Deposit within such ten (10) day period, then the amount of such
deficiency shall be subject to the charges described in Section 4.5 hereof.
Landlord shall not be required to keep the Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on any such deposit.
If Tenant performs all of Tenant’s obligations hereunder during the Term.
Landlord will, within thirty (30) days after the expiration or earlier
termination of the Lease, return the Security Deposit, or so much as has not
been applied by Landlord, to Tenant or the last permitted assignee of Tenant’s
interest hereunder at the expiration of the Term.

 

5

--------------------------------------------------------------------------------

 

4.7Right to Reduce Security Deposit. Landlord shall permit a reduction in the
amount of the required Security Deposit to the amount of $11,250.00 on the first
business day following July 1,2008, subject to Tenant’s satisfaction of the
following conditions: (i) Tenant shall have paid all of its Annual Base Rent
payments and all other rentals due under this Lease in a timely manner as
required by this Lease; (ii) no other default (or Event of Default) shall have
occurred which has not been cured within any applicable grace period; and (iii)
Tenant shall have provided reasonably satisfactory evidence to Landlord (in the
form of financial statements certified by the president or chief financial
officer of Tenant) that Tenant has maintained a net positive cash flow from
operations (determined in accordance with generally accepted accounting
principles) during the immediately preceding consecutive six (6) month period.
In determining such net positive cash flow, depreciation may be excluded. If
Tenant fails to satisfy the conditions as of the dates stated in this subsection
(a), then Tenant may qualify for such reduction as soon as it is able to comply
with such conditions and provide evidence to Landlord of such compliance.

ARTICLE 5. ADDITONAL RENT FOR ESCALATIONS IN REAL ESTATE TAXES AND OPERATING
EXPENSES

5.1Definitions. .Annual Base Rent does not anticipate any increase in the amount
of taxes on the Property, or in the cost of the operation and maintenance
thereof. In order that the rent payable hereunder shall reflect any such
increases, Tenant agrees to pay as Additional Rent, an amount calculated as
hereinafter set forth. For purposes of this Article 5, the following definitions
shall apply:

“Tax Year”: The fiscal year of the Town of Wilton (July 1 – June 30) or other
applicable governmental authority for real estate tax purposes or such other
twelve (12)-month period as may be duly adopted in place thereof.

“Base Tax Year”: The Town of Wilton’s tax fiscal year of July 1, 2005 through
June 30, 2006.

“Base Taxes”: The amount of Taxes assessed with respect to the Property for each
Tax Year (or portion thereof) which occurs during the Base Tax Year, giving full
effect to an revaluation.

“Tax Increases”: Attributable to a Tax Year, shall mean the excess, if any, of
the Taxes paid or incurred during such Tax Year over the Base Taxes.

“Taxes”: All taxes, assessments and charges of every kind and nature levied,
assessed or imposed at any time by any governmental authority upon or against
the Property or any improvements, fixtures and equipment of Landlord used in the
operation thereof whether such taxes and assessments are general or special,
ordinary or extraordinary, foreseen or unforeseen in respect of each Tax Year
falling wholly or partially within the Term. Taxes shall include, without
limitation, all general real property taxes and general and special assessments,
charges, fees or assessments for all governmental services or purported benefits
to the Property, service payments in lieu of taxes, all business privilege
taxes, and any tax, fee or excise on the act of entering into this Lease or any
other lease of space in the Building, or on the use or occupancy of the Building
or any part thereof, or on the rent payable under any lease or in connection
with the business of renting space under any lease or in connection with the
business of renting space in the Building, that are now or hereafter levied or
assessed against Landlord by the United States of America, the State of
Connecticut, or any political subdivision, public corporation, district or other
political or public entity, including legal fees, experts’ and other witnesses’
fees, costs and disbursements incurred in connection with proceedings to
contest, determine or reduce Taxes. Taxes shall also include any other tax, fee
or other excise, however described, that may be levied or assessed as a

 

6

 

--------------------------------------------------------------------------------

 

substitute for, or as an addition to, in whole or in part, any other Taxes
(including, without limitation, any municipal income tax) and any license fees,
tax measured or imposed upon rents, or other tax or charge upon Landlord’s
business of leasing the Building, whether or not now customary or in the
contemplation of the parties on the date of this Lease. Taxes shall not include:
(a) franchise, transfer, gift, excise, capital stock, estate, succession and
inheritance taxes, and federal and state income taxes measured by the net income
of Landlord from all sources, unless due to a change in the method of taxation
such tax is levied or assessed against Landlord as a substitute for, or as an
addition to, in whole or in part, any other Tax that would constitute a Tax; or
(b) penalties or interest for late payment of Taxes.

“Base Expense Year”: The calendar year 2006.

“Expense Year”: The first and full calendar year following the Base Expense Year
and each calendar year thereafter.

“Base Expenses”: The Operating Expenses for the Base Expense Year equitably
adjusted to the amount such Operating Expenses would have been if ninety-five
percent (95%) of the rentable area in the Building had been occupied during the
Base Expense Year if there is less than ninety­ five percent (95%) occupancy in
the Base Expense Year. Only those component expenses that are affected by
variation in occupancy levels shall be “grossed-up.” For purposes of determining
Tenant’s Share of Expense Increases, the Base Expenses shall be deemed to have
been incurred by Landlord during the Base Expense Year.

“Expense Increases”: Attributable to an Expense Year, shall mean the excess, if
any, of the Operating Expenses paid or incurred during such Expense Year
equitably adjusted, if less than ninety-five percent (95%) occupancy, to the
amount such Operating Expenses would have been if ninety-five percent (95%) of
the rentable area in the Building had been occupied during the Expense Year over
the Base Expenses. Only those component expenses that are affected by variation
in occupancy levels shall be “grossed-up”.

“Operating Expenses”: All costs and expenses (and taxes, if any, thereon) paid
or incurred on behalf of Landlord (whether directly or through independent
contractors) in connection with the ownership, management, operation,
maintenance and repair of the Building and Common Areas (including any sales or
other taxes thereon) during the Term as a first-class office building,
including, without limitation:

(a)supplies, materials and equipment purchased or rented, total wage and salary
costs paid to, and all contract payments made on account of, all persons to the
extent engaged in the operation, maintenance, security, cleaning and repair of
the Property at or below the level of building manager (including the amount of
any taxes, social security taxes, unemployment insurance contributions, union
benefits) and any on-site employees of Landlord’s property management agent.

(b)the building systems, including heating, ventilating, air conditioning,
plumbing, electrical, mechanical, sewer, fire detection, sprinkler, life safety
and security systems, telecommunications facilities, elevators and escalators,
tenant directories, emergency generator, and other equipment used in common by,
or for the benefit of, occupants of the Building including such repairs and
replacements as may be necessary to maintain the same in proper working order
and in compliance with all applicable laws and industry performance standards;

(c)charges of contractors for services and facilities otherwise includable in
Operating Expenses, including security, trash removal, cleaning, janitorial,
window washing, snow and ice removal, exterior and interior landscaping, the
maintenance and repair of the parking facilities, roadways and light poles;

 

7

--------------------------------------------------------------------------------

 

(d)the cost of utility services for the Property, including, without limitation,
water, sanitary sewer, electricity, gas, fuel oil, steam, chilled water; but
excluding electricity supplied to the Premises and billed to Tenant pursuant to
Section 5.4 and electricity used by other tenants of the Building within their
leased space and billed directly to such tenants;

(e)the premiums for fire, extended coverage, loss of rents, boiler, machinery,
sprinkler, public liability, property damage, earthquake, flood, and other
insurance relative to the Property and the operation and maintenance thereof
(including the Building’s fitness center and cafeteria) and unreimbursed costs
incurred by Landlord that are subject to an insurance deductible;

(f)the operation and maintenance of the Building’s cafeteria (or other food
service facility) and fitness center, including the cost of utilities, repairs
and insurance; subject, however, to Landlord’s agreement to use reasonable
efforts to operate the cafeteria on a “break even” basis such that there is no
net loss or gain to Landlord depending upon operating price levels. Tenant
agrees to cooperate with Landlord in establishing an employee subsidy program
for Tenant’s employees to effect the intent of this subsection to have a “break
even” cafeteria operation at the Building;

(g)the cost of capital items incurred with respect to the ownership, operation,
maintenance and repair of the Property for repairs, alterations, installations,
improvements and additions amortized over the reasonable life of the capital
items as determined in the reasonable judgment of Landlord’s accountant in
accordance with generally accepted accounting principles together with interest
at the greater of 12% per annum or Landlord’s borrowing rate for such capital
items on the unamortized balance of the cost of the capital item and the
installation thereof that are made to the Property by Landlord in order to: (i)
maintain the Building and Building systems in proper working order and in
compliance with applicable laws and performance standards, (ii) reduce (or avoid
an increase in) operation or maintenance expenses with respect to the Property,
(iii) comply with laws, regulations or orders of any governmental or
quasi-governmental authority, agency or department which were enacted or became
effective after the date hereof, or (iv) comply with the requirements of
Landlord’s insurers;

(h)office costs of administration; legal and accounting fees and other expenses
of maintaining and auditing Property accounting records and preparing Landlord’s
Statements; and

(i)fees for management services whether rendered by Landlord (or affiliate) or a
third-party property manager in an amount not to exceed the rate of five percent
(5%) of Rents charged to Building tenants;

“Tenant’s Share”: Tenant’s Share shall be a fraction, the numerator of which
shall be the rentable area of the Premises and the denominator of which shall be
the rentable area of the Building. On the Commencement Date the Tenant’s Share
is two and thirty-one hundredths percent (2.31%). The Tenant’s Share shall be
recalculated from time to time in the event that there shall be a change in the
rentable area of either the Premises or the Building.

“Landlord’s Statement”: An instrument containing a computation of any Additional
Rent due pursuant to the provisions of this Article 5.

 

8

 

--------------------------------------------------------------------------------

 

5.2Payment of Taxes. Tenant shall pay, as Additional Rent, Tenant’s Share of all
Taxes payable in respect of any Tax Year falling wholly or partially within the
Term, to the extent that Taxes for any such period shall exceed the Base Taxes
(which payment shall be adjusted by proration with respect to any partial Tax
Year). Within thirty (30) days after the issuance by the Town of Wilton or other
applicable governmental authority of the bill for Taxes, Landlord shall submit
to Tenant a copy of such bill, together with Landlord’s Statement and Tenant
shall pay the Additional Rent set forth on such Landlord’s Statement (less the
amount of estimated payments paid by Tenant on account thereof) as set forth
herein. Landlord, at its option, may require Tenant to make monthly payments on
account of Tenant’s Share of Tax Increases for Tax Years following the Base Tax
Year. The monthly payments shall be one-twelfth (1/12th) of the amount of
Tenant’s Share of Tax Increases and shall be payable on or before the first day
of each month during the Term, in advance, in an amount estimated by Landlord
and billed by Landlord to Tenant; provided, that, Landlord shall have the right
initially to determine such monthly estimates and to revise such estimates from
time to time.

5.3Payment of Operating Expenses. Tenant shall pay to Landlord, as Additional
Rent, Tenant’s Share of all Operating Expenses in respect of each Expense Year
to the extent Operating Expenses for each such Expense Year shall exceed Base
Expenses. Tenant shall pay a sum equal to one-twelfth (1/12) of the amount of
Tenant’s Share of Expense Increases for each Expense Year on or before the first
day of each month of such Expense Year, in advance, in an amount estimated by
Landlord and billed by Landlord to Tenant; provided, that, Landlord shall have
the right initially to determine such monthly estimates and to revise such
estimates from time to time. After the expiration of the Base Expense Year and
each Expense Year, Landlord shall prepare and furnish Tenant’ with Landlord’s
Statement showing the Base Expenses or the Operating Expenses incurred during
such Expense Year. Within thirty (30) days after receipt of Landlord’s Statement
for any Expense Year setting forth Tenant’s Share of any Expense Increase
attributable to such Expense Year, Tenant shall pay Tenant’s Share of such
Expense Increase (less the amount of estimated payments paid by Tenant on
account thereof) to Landlord as Additional Rent.

5.4Payment of Electric Expense. Tenant shall pay for the full cost (the
“Electric Expense”) of the electric energy consumed within the Premises as well
as the expense of any special facilities and equipment serving the Premises as
reasonably determined by Landlord from time to time based upon the survey report
of a third party engineering consultant which shall take into consideration
Tenant’s electricity Consumption, actual hours of operation, the equipment and
machinery in the Premises, the rentable area of the Premises, the actual rate of
payment established by the utility company for such service and the actual
tenant electrical expense for the Building. Beginning on the Commencement Date,
Tenant shall pay Landlord at the rate of $2.00 per rentable square foot of the
Premises per annum (subject to change as described below) with respect to the
expense of Tenant’s lights and general office equipment (exclusive of any
special facilities and equipment). During the Term, Tenant’s rate of payment
shall increase from time to time based upon the increases in rate charged by the
utility company to the Landlord or Tenant’s proportionate share of the actual
tenant electrical expense for the Building; and Landlord shall have the right to
issue supplemental billing to Tenant from time to time for its Electric Expense
to account for such increases. Tenant’s Electric Expense shall also be subject
to increase based upon a change in Tenant’s electric consumption as determined
by Landlord’s independent consultant. The Electric Expense payable in respect of
the Premises shall constitute Additional Rent under this Lease (but shall not be
included as an Operating Expense), and shall be due and payable monthly in
advance beginning on the Commencement Date and continuing on the first day of
each calendar month during the Term.

 

9

--------------------------------------------------------------------------------

 

5.5Landlord’s Statements and Tenant’s Inspection Rights.

5.5.1Landlord’s Statements. Landlord will deliver Landlord’s Statements to
Tenant during the Term. Landlord’s delay or failure to render Landlord’s
Statement with respect to the Base Expense Year, any Expense Year or any Tax
Year beyond a date specified herein shall not prejudice Landlord ‘s right to
render a Landlord’s Statement with respect to that or any subsequent Expense
Year or subsequent Tax Year. The obligations of Landlord and Tenant under the
provisions of this Article with respect to any Additional Rent incurred during
the Term shall survive the expiration or any sooner termination of the Term. If
Landlord fails to give Tenant a statement of projected Operating Expenses prior
to the commencement of any Expense Year, Tenant shall continue to pay Operating
Expenses in accordance with the previous statement, until Tenant receives a new
statement from Landlord.

5.5.2Tenant’s Right to Audit. During the sixty (60)-day period after receipt of
any Landlord’s Statement (the “Review Period”), Tenant may inspect and audit
Landlord’s records relevant to the cost and expense items reflected in such
Landlord’s Statement at a reasonable time mutually agreeable to Landlord and
Tenant during Landlord’s usual business hours. Each Landlord’s Statement shall
be conclusive and binding upon Tenant unless within sixty (60) days after
receipt of such Landlord’s Statement Tenant shall notify Landlord that it
disputes the correctness of Landlord’s Statement, specifying the respects in
which Landlord’s Statement is claimed to be incorrect. All inspections and
audits of Landlord’s books and records and any arbitration shall be subject to a
confidentiality agreement reasonably acceptable to Landlord.

5.6Adjustments. If the actual amount of Tenant’s Share of the Expense Increases
for any Expense Year or Tenant’s Share of Tax Increases for any Tax Year exceeds
the estimated amount thereof paid by Tenant for such Expense Year or Tax Year,
then Tenant shall pay to Landlord the difference between the estimated amount
paid by Tenant and the actual amount of such Additional Rent payable by Tenant.
This Additional Rent payment shall be due and payable within thirty (30) days
following delivery of Landlord’s Statement. If the total amount of estimated
payments made by Tenant in respect of Tenant’s Share of Expense Increases for
such Expense Year or Tenant’s Share of Tax Increases for any Tax Year shall
exceed the actual amount of such Additional Rent payable by Tenant, then such
excess amount shall be credited against the monthly installments of Additional
Rent due and payable from Tenant to Landlord hereunder for such Additional Rent
until such amount shall have been refunded in full to Tenant. Any excess
payments made by Tenant during the Term that have not been so applied and are
outstanding at the end of the Term shall be paid to Tenant promptly following
delivery of Landlord’s Statement for the final Expense Year and final Tax Year,
as applicable. Even though the Term has expired and Tenant has vacated the
Premises, when final determination is made of Tenant’s Share of Expense
Increases or Tax Increases for the year in which this Lease terminates, Tenant
shall pay any increase due over the estimated Expense Increases or Tax Increases
paid within fifteen (15) days after Landlord’s delivery of Landlord’s Statement
thereof.

 

10

 

--------------------------------------------------------------------------------

 

ARTICLE 6. SERVICES AND UTILITIES

6.1Services. Landlord shall provide the following services to the Building and
Premises (subject to Tenant’s reimbursement and payment obligations therefor in
accordance with the operation of Article 5 hereof):

(a)Janitor services in and about the Premises in accordance with the cleaning
specifications set forth in Exhibit D, Saturdays, Sundays and union and state
and federal government holidays (the “Holidays”) excepted. Tenant shall not
provide any janitor service without Landlord’s written consent. If Landlord’s
consent is given, such janitor services shall be subject to Landlord’s
supervision and control, but shall be performed at Tenant’s sole cost and
responsibility.

(b)Heat and air-conditioning as required to maintain comfortable temperature
(excluding specialized temperature and humidity control for computers, printers
and other equipment) daily from 8:00 a.m. to 6:00 p.m. Monday through Friday,
Saturdays from 8:00 a.m. to 12:00 noon (“Normal Business Hours”), the remainder
of Saturdays, Sundays and Holidays excepted, consistent with such service
typical of first class comparable buildings in Fairfield County.

(c)Hot and cold running water for cleaning, landscaping, grounds maintenance,
fire protection, drinking, lavatory and toilet purposes drawn through fixtures
installed by Landlord or by Tenant with Landlord’s written consent. If Tenant’s
water use increases beyond customary office user levels, Landlord shall have the
right to install a water meter at Tenant’s expense and to charge Tenant as
Additional Rent for its water consumption in the Premises in accordance with
readings from such meter.

(d)Electric current from providers selected by Landlord, in amounts required for
normal lighting by building standard lighting overhead fixtures and for Tenant’s
normal business operations, including without limitation, personal computers,
copiers, facsimiles and other ordinary business equipment, subject, however, to
Landlord’s approval of Tenant’s final electrical plan for the Premises (but
specifically excluding electric current surge protection).

(e)Maintenance of the Common Areas so that they are clean and free from
accumulations of snow, debris, rubbish and garbage.

(f)Security services; access by Tenant to the Premises and use of designated
elevator service twenty-four (24) hours per day, seven (7) days per week,
fifty-two (52) weeks per year, subject to the operation of Landlord’s
computerized access system at the Building’s entrances and to Landlord’s Rules
and Regulations. Overtime HVAC and other services shall be available as provided
in Section 6.2 hereof.

Landlord shall have the right to select the utility providers and Tenant shall
pay all actual costs associated with obtaining the utility service as provided
in Article 5 hereof. Landlord agrees to furnish or cause to be furnished to the
Premises the utilities and services described herein, subject to the conditions
and in accordance with the standards set forth herein. Landlord’s failure to
furnish any of such services when such failure is caused by accidents, the
making of repairs, alterations or improvements, labor difficulties, difficulty
in obtaining adequate supply of fuel, electricity, steam, water or other service
or supplies from the sources from which they are usually obtained for the
Building, or governmental constraints or any other cause beyond Landlord’s
reasonable control, shall not result in any liability to Landlord. Tenant shall
not be entitled to any abatement or reduction of rent by reason of such failure,
no eviction of Tenant

 

11

--------------------------------------------------------------------------------

 

shall result from such failure and Tenant shall not be relieved from the
performance of any covenant or agreement in this Lease. In the event of any
failure, stoppage or interruption thereof, Landlord shall diligently attempt to
resume service promptly.

6.2Additional Services. Landlord shall impose reasonable charges and may
establish reasonable rules and regulations for the following: (a) the use of any
heating, air-conditioning, ventilation, electric current or other utility
services or equipment by Tenant after Normal Business Hours (“Overtime HVAC”);
(b) the use or consumption of any other building services, supplies or utilities
after Normal Business Hours and any unanticipated, additional costs incurred by
Landlord to operate the Building after Normal Business Hours as a result
thereof; (c) additional or unusual janitorial services required because of any
non-building standard improvements in the Premises, the carelessness of Tenant,
the nature of Tenant’s business (including the operation of Tenant’s business
after Normal Business Hours); and (d) the removal of any refuse and rubbish from
the Premises except for discarded material placed in wastepaper baskets and left
for emptying as an incident to Landlord’s normal cleaning of the Premises in
accordance with Exhibit D. The expense charged by Landlord to Tenant for any
Overtime HVAC shall be based on Landlord’s actual cost for such utility services
as charged to Landlord by the utility companies providing such services. This
amount shall constitute Additional Rent and shall be payable in accordance with
Section 4.4. Landlord’s current charge for Overtime HVAC service is $80.00 per
hour and is subject to change as provided herein.

6.3Excessive Current.

6.3.1Prohibited Activities. Tenant shall comply with the conditions of occupancy
and connected electrical load reasonably established by Landlord for the
Building and Tenant shall not use utilities or other services in excess of the
services described above in Section 6.1 or in a manner which exceeds or
interferes with any Building systems or service equipment or Landlord’s ability
to provide services to other tenants in the Building. Tenant shall not, without
Landlord’s prior consent in each instance, connect air conditioning equipment,
computers, (excluding personal computers and printers and office copiers and
facsimile machines), major appliances (excluding coffee makers, microwave ovens
and other similar food preparation appliances) or heavy duty equipment (“High
Usage Equipment”) to the Building’s electrical system. Tenant covenants that at
no time shall the use of electrical energy in the Premises exceed the capacity
of the existing feeders or wiring installations then serving the Premises.
Tenant shall not, without prior consent of Landlord in each instance, make or
perform, or permit the making or performing of, any alteration to wiring
installations or other electrical facilities in or serving the Premises or any
additions to the electrical fixtures, machines, equipment or other appliances in
the Premises which utilize electrical energy.

6.3.2Landlord’s Right to Survey Usage. Landlord may survey Tenant’s use of
services from time to time. Tenant shall pay Landlord all costs arising out of
any excess use or other connection of High Usage Equipment, including the cost
of all repairs and alterations to the Building’s mechanical and electrical
systems (including the installation of meters) and the cost of additional
electricity made available to Tenant, if any. Such costs shall constitute
Additional Rent and Tenant shall pay such costs pursuant to Section 4.4.

6.4Maintenance of Common Areas. The manner in which the Common Areas are
maintained and operated and the expenditures therefor shall be at the sole
discretion of Landlord and in accordance with the standards of comparable
buildings in Fairfield County. Landlord reserves the right from time to time to:
(a) make changes in•the shape, size, location and appearance of the land and
improvements which constitute the Common Areas, provided that Landlord shall not
materially impair the Tenant’s ability to operate its business, except temporary
impairments required by said changes; (b)

 

12

 

--------------------------------------------------------------------------------

 

make such improvements, alterations and repairs to the Common Areas as may be
required by governmental authorities or by utility companies servicing the
Building; (c) construct, maintain and operate lighting and other facilities on
all said areas and improvements; (d) grant exclusive parking rights to Building
tenants; and (e) to add or remove improvements and facilities to or from the
Common Areas. The use of the Common Areas shall be subject to such reasonable
regulations and changes therein as Landlord shall make from time to time,
including (but not by way of limitation) the right to close from time to time,
if necessary, all or any portion of the Common Areas to such extent as may be
legally sufficient, in the opinion of Landlords counsel, to prevent a dedication
thereof or the accrual of rights of any person or of the public therein;
provided, however, Landlord shall do so at such times and in such manner as
shall minimize any disruption to Tenant to the extent reasonably possible.

6.5Access to Premises.

6.5.1Landlord’s Right of Entry. Landlord shall have the right to enter the
Premises without abatement of Rent at all reasonable times upon reasonable prior
notice to Tenant (except in emergencies when no advance notice shall be
required), (a) to supply any service to be provided by Landlord to Tenant
hereunder, (b) to show the Premises to Landlord’s Mortgagee and to prospective
purchasers, mortgagees and tenants, (c) to inspect, alter, improve or repair the
Premises and any portion of the Building, and (d) to introduce conduits, risers,
pipes and ducts to and through the Premises, provided that in exercising any
such right, Landlord will cause all such conduits, risers, pipes and ducts to be
placed above dropped ceilings, within walls, or below floors or in closets, to
the extent reasonably practicable. In conducting any such activities, Landlord
shall use reasonable efforts not to disrupt the conduct of Tenant’s business
operations.

6.5.2Tenant’s Keys. For each of the purposes stated above in this Section 6.5,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises, excluding Tenant’s vaults and safes,
or special security areas, and Landlord shall have the right to use any and all
means that Landlord may deem necessary or proper to open said doors in an
emergency, in order to obtain entry to any portion of the Premises.

6.6Cafeteria and Fitness Center. The Building contains a fitness center (the
“Fitness Center”) and a cafeteria (the “Cafeteria”) which will be operated and
maintained by the Landlord (or an operator selected by the Landlord). The
Cafeteria and Fitness Center may not be available from time to time due to
construction activities, repairs, maintenance or alterations, or a change in the
managing or operating company hired by Landlord, and Landlord reserves the right
to change the use of such facilities if the same is uneconomic or insufficiently
used by Building tenants in which case such facilities shall be subject to
discontinuance and removal by Landlord, as determined by Landlord in its sole
discretion. Landlord agrees to make the Fitness Center (and its facilities and
equipment) available to Tenant’s employees on a direct, non-exclusive basis
subject to (a) Landlord’s Rules and Regulations regarding the use thereof; (b)
payment of a monthly or other periodic user fee; and (c) execution of a waiver
of liability and indemnity agreement for Landlord’s benefit in form and
substance satisfactory to Landlord prior to such person’s use of the Fitness
Center.

 

13

--------------------------------------------------------------------------------

 

ARTICLE 7. CONDUCT OF BUSINESS BY TENANT

7.1Permitted Use. The Premises shall be used and occupied for general office
purposes only. Tenant shall not use or occupy, or permit the use or occupancy
of, the Premises or any part thereof for any use other than the sole use
specifically set forth above or in any illegal manner, or in any manner that, in
Landlord’s judgment, would adversely affect or interfere with any services
required to be furnished by Landlord to Tenant or to any other tenant or
occupant of the Building, or with the proper and economical rendition of any
such service, or with the use and enjoyment of any part of the Building by any
other tenant or occupant. Tenant agrees that it will not exceed the maximum
floor-bearing capacity for the Premises.

7.2Tenant’s Personal Property. Tenant shall be responsible for any ad valorem
taxes on its personal property (whether owned or leased) and on the value of its
leasehold improvements in the Premises (which are in excess of building standard
improvements), and if the taxing authorities do not separately assess Tenant’s
leasehold improvements, Landlord may make a reasonable allocation of the
impositions to such improvements and charge Tenant for the same as Additional
Rent.

7.3Compliance with Laws.

7.3.1Tenant’s Compliance Obligations. Tenant, at Tenant’s expense, shall comply
promptly with the laws, ordinances, rules, regulations and orders of all
governmental authorities in effect from time to time during the Term including,
without limitation, the Americans with Disabilities Act (“ADA”), and all
applicable federal, state and municipal building, zoning, fire, health, safety
and environmental laws (the “Applicable Laws”) that shall impose any duty on
Tenant with respect to the Premises or the use, occupancy or operation thereof.
Tenant will obtain and maintain in full force and effect any and all licenses
and permits necessary for its use. Tenant shall make any Alterations in or to
the Premises in order to comply with the foregoing, which are necessitated or
occasioned, in whole or in part by the use or occupancy or manner of use,
occupancy or operation of the Premises by Tenant or any of its officers,
employees, agents, contractors, invitees, licensees or subtenants (the “Tenant
Parties”).

7.3.2Landlord’s Compliance Obligations. Landlord shall comply with all
Applicable Laws in effect from time to time during the Term that shall impose
any duty on Landlord with respect to the Common Areas of the Building, excluding
any matters that are Tenant’s responsibility under this Lease or the
responsibility of other tenants of the Building. The Leasehold Improvements
designed and constructed by Landlord will conform upon completion to all
Applicable Laws, including, without limitation, the requirements of Title III of
the ADA. Notwithstanding anything to the contrary contained herein, Tenant shall
be responsible for legal compliance, including the requirements of the ADA, with
respect to (a) any and all requirements on account of Tenant’s use of, or
operations in, the Premises, and (b) all Alterations designed or constructed by
Tenant or its contractors or agents.

7.4Landlord’s Rules and Regulations. Tenant shall observe and comply with the
rules and regulations attached to this Lease as Exhibit E, and all reasonable
modifications thereof and additions thereto from time to time put into effect by
Landlord (the “Rules and Regulations”). Tenant shall not use or permit the use
of the Premises in any manner that will create waste or a nuisance, or which
shall tend to unreasonably disturb other tenants of the Building.

7.5No Liens. Tenant shall keep the Premises and Property free from any liens or
encumbrances arising out of any work performed, material furnished or
obligations incurred by or for Tenant or any person or entity claiming through
or under Tenant. Any claim to, or lien upon, the Premises

 

14

 

--------------------------------------------------------------------------------

 

or the Building arising from any act or omission of Tenant shall accrue only
against the leasehold estate of Tenant and shall be subject and subordinate to
the paramount title and rights of Landlord in and to the Premises and the
Property. If any mechanics’ or other lien shall be filed against the Premises or
the Property purporting to be for labor or material furnished or to be furnished
at the request of the Tenant, then Tenant shall at its expense cause such lien
to be discharged of record by payment, bond or otherwise, within thirty (30)
days after the filing thereof.

7.6Hazardous Substances.

7.6.1Prohibition on Use; Remediation. Tenant shall not generate, store (except
customary supplies maintained in amounts and in a manner consistent with
reasonable commercial office practices if stored, used and disposed of, in
accordance with all Applicable Laws thereto), dispose of or release, or permit
the storage, use, disposal or release of, any “Hazardous Substances” (as defined
below), in, above, on or under the Premises or the Property. Tenant shall
remove, clean up and remediate any Hazardous Substance on the Premises in
accordance with Applicable Laws, provided that the presence of such Hazardous
Substance resulted from the action or inaction of Tenant, or any Tenant Parties.

7.6.2Hazardous Substances. As used in this Lease, the term “Hazardous
Substances” shall mean any material or substance that, whether by its nature or
use, is now or hereafter defined as a hazardous waste, hazardous substance,
hazardous material, hazardous chemical substance or mixture, pollutant or
contaminant under the Comprehensive Environmental response Compensation and
Liability Act, as amended (42 U.S.C. §9601 et seq.), Hazardous Materials
Transportation Act, as amended (49 U.S.C. §1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. §6901 et seq.), Toxic
Substances Contract Act, as amended (15 U.S.C. §2601 et seq.), or which is now
or hereafter regulated under any Applicable Laws, or which is or contains
petroleum, gasoline, diesel fuel or another petroleum hydrocarbon product or
material, or which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous.

7.7Signs. Landlord will place: (a) an identification sign at the interior
entrance to the Premises which is consistent with applicable Building standards
promulgated by Landlord from time to time, and (b) a listing identifying Tenant
in the multi-tenant directory in the Building lobby. Tenant shall not place or
erect any signs, monuments or other structures in or on the Building or
Property. Tenant shall not place any signage on the exterior of the Premises nor
on the inside of the Premises which are visible from the exterior of the
Premises. Tenant shall pay for all costs to change signage as a result of a
change in the name of the business occupying the Premises.

7.8Right to Relocate. Landlord reserves the right to relocate the Premises. If
Landlord exercises this right, it agrees to substitute for the Premises
comparable office space subject to the following conditions: (a) Landlord shall
have given Tenant written notice (the “Relocation Notice”) of the relocation
identifying the location and dimensions of the new space to be made subject to
this Lease (the “Substitute Premises”) together with a plan of such Substitute
Premises; (b) the Substitute Premises shall be substantially similar in area to
the Premises initially leased to Tenant hereunder, shall have at least the same
number of windows, and shall be delivered with improvements of a similar
standard and quantity as exists at the Premises at the Commencement Date
(together with any approved Alterations constructed by Tenant); and (c) Landlord
shall pay all of Tenant’s reasonable costs and expenses directly incurred as a
result of the relocation, including moving expenses in connection with the
relocation and the cost of re-wiring and re-installing telephone machinery and
equipment, which expenses shall be subject to Landlord’s reasonable review prior
to Tenant incurring any liability therefor. Tenant agrees to cooperate with
Landlord so as to facilitate the prompt completion by Landlord of its
obligations under this Section and the prompt surrender by Tenant of the
Premises. Tenant shall vacate and surrender the Premises and

 

15

--------------------------------------------------------------------------------

 

shall occupy the Substitute Premises promptly (and, in any event, not later than
thirty (30) days) after the work has been substantially completed in the
Substitute Premises. Landlord and Tenant agree to execute a lease amendment
within ten (10) days following delivery of the Relocation Notice to confirm the
leasing of the Substitute Premises, and any corresponding changes relative to
the Substitute Premises.

ARTICLE 8. ALTERATIONS, IMPROVEMENTS AND SIGNAGE

8.1Landlord’s Obligations. Landlord will maintain all structural components of
the Building, including, without limitation, the roof, foundation, exterior and
load-bearing walls (including exterior windows and doors), the structural floor
slabs and all other structural elements of the Premises, as well as the Common
Areas of the Building, in good repair, reasonable wear and use (except casualty
and condemnation which shall be governed by Article 10 and Article 11,
respectively). The cost of this maintenance and repair shall be included in
Operating Expenses and shall be subject to reimbursement under Article 5 hereof
to the extent provided therein. Maintenance and repair expenses caused by
Tenant’s willful misconduct or negligent acts or omissions shall be paid
directly to Landlord by Tenant in accordance with Section 4.4, and shall not
constitute an Operating E xpense.

8.2Tenant’s Obligations. Tenant shall take good care of the Premises, and at
Tenant’s cost and expense, shall make all repairs and replacements necessary to
preserve the Premises in good working order and in a clean, safe and sanitary
condition, and will suffer no waste. Tenant shall maintain, at its own expense,
in good order, condition and repair to Landlord’s reasonable satisfaction, all
plumbing facilities and electrical fixtures and devices (including replacement
of all lamps, starters and ballasts) located within the Premises. Tenant shall
repair, at its cost, all deteriorations or damages to the Property occasioned by
its negligent acts or omissions or willful misconduct. If Tenant does not make
such repairs to the Building within twenty (20) days following notice from
Landlord, Landlord may, but need not, make such repairs, and Tenant shall pay
the cost thereof as provided in Section 8.7 hereof.

8.3Tenant’s Alterations.

8.3.1Landlord’s Consent to Alterations. Tenant shall not make or permit any
improvements, installations, alterations or additions (“Alterations”) in or to
the Premises, the Building or the Property that involve or affect the structural
portions of the Premises or the Building or any of the Building’s HVAC,
mechanical, electrical, telecommunications, cabling, plumbing or other systems
or equipment (the “Building Systems”) or the interior walls or corridors within
the Premises. Tenant may make Alterations to the Premises that do not involve or
affect the Building Systems, subject to Landlord’s prior written consent.
Landlord’s prior written consent shall not be required for minor decorations in
the Premises for which Tenant provides advance notice to Landlord and which do
not exceed $10,000.00 in the aggregate on an annual basis.

8.3.2Construction Standards. All Alterations permitted by Landlord and made by
or on behalf of Tenant shall be made and performed: (a) by contractors or
mechanics approved by Landlord, who shall carry liability insurance of a type
and in such amounts as Landlord shall reasonably require, naming Landlord and
Tenant as additional insureds, (b) in a good and workmanlike manner, (c) so that
same shall be at least equal in quality, value, and utility to the original work
or installation and shall be in conformity with Landlord’s building standard
specifications as set forth in Exhibit C-2 attached hereto and as the same may
be amended by Landlord and in effect at such time, (d) in accordance with all
Applicable Laws, and (e) pursuant to plans, drawings and specifications
(“Tenant’s Plans”) which have been reviewed and approved by Landlord prior to
the commencement of the repairs or replacements and approved by, and filed with,
all applicable governmental authorities (the “Construction Standards”).

 

16

 

--------------------------------------------------------------------------------

 

8.4Tenant’s Property. All trade fixtures, furnishings, equipment and personal
property placed in the Premises by Tenant (the “Tenant’s Property”) shall be
removed by Tenant at the expiration of the Term. Tenant shall, at its cost and
expense, repair any damage to the Premises or the Building caused by such
removal. Any of Tenant’s Property not removed from the Premises prior to the
Expiration Date shall, at Landlord’s option, become the property of Landlord.
Landlord may remove such Tenant’s Property, and Tenant shall pay to Landlord,
Landlord’s cost of removal and of any repairs in connection therewith in
accordance with Section 4.4 hereof.

8.5Ownership and Removal. All additions, fixtures and improvements attached to
or installed in or upon the Premises by Tenant or by Landlord shall be
Landlord’s property and shall remain upon the Premises at the termination of
this Lease without compensation or allowance or credit to Tenant. Landlord may
require Tenant, at Tenant’s expense, to remove any of Tenant’s Property or
Alterations which have been attached to or installed in the Premises (excluding
the Leasehold Improvements) unless Landlord consents to a written request from
Tenant at the time of its approval of the Tenant’s plans that a building
standard, non-specialty installation need not be so removed. If Tenant fails to
remove any Tenant Property or Alterations that Tenant is required to remove
pursuant to this Section 8.5 by the Expiration Date, or the sooner date of
termination of this Lease then Landlord may remove the same and Tenant shall pay
to Landlord the cost of repairs of any damage to the Premises or Building in
connection therewith.

8.6Surrender. Upon the expiration or sooner termination of the Term, Tenant will
quietly and peacefully surrender to Landlord the Premises in as good condition
as when Tenant took possession, ordinary wear and tear and damage by fire or
other casualty excepted, and otherwise as is required in Article 8. In addition,
at such time Tenant shall remove all Hazardous Substances stored, or disposed
of, or generated by Tenant in its use or operation of the Premises and all
equipment and materials contaminated or affected by such Hazardous Substances in
conformity with the Hazardous Substance laws.

8.7Tenant’s Failure to Maintain. If Landlord gives Tenant written notice of the
necessity of any repairs or replacements required to be made under Section 8.2
and Tenant fails to commence diligently to cure the same within twenty (20) days
thereafter (except that no notice will be required in case of any emergency
repair or replacement necessary to prevent substantial damage or deterioration),
Landlord, at its option and in addition to any other remedies, may proceed to
make such repairs or replacements and the expenses incurred by Landlord in
connection therewith plus ten percent (10%) thereof for Landlord’s supervision,
shall be due and payable from Tenant in accordance with Section 4.4 hereof, as
Additional Rent; provided, that Landlord’s making any such repairs or
replacements shall not be deemed a waiver of Tenant’s default in failing to make
the same.

ARTICLE 9. INSURANCE

9.1Tenant’s Insurance. Tenant, at its own expense, shall provide and keep in
force with companies which are rated A-/IX or better by A.M. Best Company and
licensed in the State of Connecticut: (a) combined single limit commercial
general liability insurance insuring against liability for personal injury and
property damage, including contractual liability, in the amount of $2,000,000.00
per occurrence/$2,000,000.00 annual aggregate limit; (b) “Special Form” property
insurance, including standard fire and extended coverage insurance, in amounts
necessary to provide replacement cost coverage, for Tenant’s Property,
machinery, electronic data and any Alterations in which Tenant has an insurable
property interest, including, without limitation, vandalism and malicious
mischief and sprinkler leakage coverage, and “all risk” Builder’s Risk
insurance, completed value, non-reporting form at any time that Tenant has
commenced construction of any leasehold improvements or any Alterations, and at
any time any other construction activities are underway at the Premises; (c)
plate glass insurance for the Premises; (d) Workers’ Compensation Insurance in
statutory limits as required by applicable law; and (e) any other insurance
reasonably required by Landlord. At Landlord’s request, the amounts and kinds of
insurance coverages described herein may be reasonably increased or expanded to
reflect amounts and coverages then typically being carried for similar business
operations in institutionally owned or financed properties.

 

17

--------------------------------------------------------------------------------

 

9.2Delivery of Policies.Each such insurance policy shall: (a) be provided in
form, substance and amounts (where not above stated) satisfactory to Landlord
and to Landlord’s Mortgagee; (b) specifically include the liability assumed
hereunder by Tenant (provided that the amount of such insurance shall not be
construed to limit the liability of Tenant hereunder); (c) shall provide that it
is primary insurance, and not excess over or contributory with any other valid,
existing and applicable insurance in force for or on behalf of Landlord; and (d)
provide that Landlord shall receive thirty (30) days’ written notice from the
insurer prior to any cancellation or change of coverage. Tenant shall deliver
policies of such insurance or certificates thereof to Landlord on or before the
Commencement Date, and thereafter at least thirty (30) days before the
expiration dates of expiring policies. All such insurance certificates shall
provide that Landlord, its mortgagees, any ground lessors and Landlord’s
managing agent shall each be named as an additional insured. In the event Tenant
shall fail to procure such insurance, or to deliver such policies or
certificates, Landlord may, at its option, procure same for the account of
Tenant, and the cost thereof shall be paid to Landlord as Additional Rent within
five (5) days after delivery to Tenant of bills therefor. Tenant’s compliance
with the provisions of this Article 9 shall in no way limit Tenant’s liability
under any of the other provisions of this Lease.

9.3Increased Insurance Risk. Tenant shall not do or permit anything to be done,
or keep or permit anything to be kept in the Premises, which would: (a) be in
violation of any governmental law, regulation or requirement, (b) invalidate or
be in conflict with the provision of any fire or other insurance policies
covering the Building or any property located therein, (c) result in a refusal
by fire insurance companies of good standing to insure the Building or any such
property in amounts required by Landlord’s Mortgagee (as hereinafter defined) or
reasonably satisfactory to Landlord, (d) subject Landlord to any liability or
responsibility for injury to any person or property by reason of any business
operation being conducted in the Premises, or (e) cause any increase in the fire
insurance rates applicable to the Property or property located therein at the
beginning of the Term or at any time thereafter. In the event that any use of
the Premises by Tenant increases such cost of insurance, Landlord shall give
Tenant written notice of such increase and a reasonable opportunity to cure its
use to prevent such increase; provided, however, if Tenant fails to do so,
Tenant shall pay such increased cost to Landlord in accordance with Section 4.4
hereof. Acceptance of such payment shall not be construed as a consent by
Landlord to Tenant’s such use, or limit Landlord’s remedies under this Lease.

9.4Indemnity. Tenant shall defend with counsel approved by Landlord, indemnify
and hold harmless Landlord, all members, stockholders, officers, directors,
partners, trustees, beneficiaries and employees of Landlord, Mortgagees of the
Property and any other party having an interest therein from and against any and
all liabilities, losses, damages, costs, expenses (including reasonable
attorneys’ fees and expenses), causes of action, suits, claims, demands or
judgments of any nature arising from or with respect to: (a) any injury to or
death of any person or damage to or loss of property in, on or about the
Premises or connected with the use, condition or occupancy of any thereof, (b)
any breach or violation by Tenant of any of the terms, conditions or provisions
of this Lease, (c) any act, omission, fault, misconduct, negligence or violation
of applicable laws and regulations by Tenant or Tenant’s employees, servants,
agents, contractors, subtenants, licensees, concessionaires or invitees (the
“Tenant Parties”), (d) any Hazardous Substances or other pollutants brought,
generated, stored, used, installed, disposed of, spilled, released, emitted or
discharged on, in or from the Premises or the Property, or allowed, permitted or
suffered to be brought, generated, stored, used, installed, disposed of,
spilled, released, emitted or discharged thereon, therein or therefrom, by
Tenant or any Tenant Parties, in violation of Section 7.6 or otherwise, (e) any
construction or other work by Tenant on or about the Premises pursuant to
Article 8 or otherwise.

 

18

 

--------------------------------------------------------------------------------

 

9.5Tenant’s Use and Occupancy. Tenant’s use and occupancy of the Premises and
the Property and use by all Tenant Parties, and all Tenant’s and said parties’
furnishings, fixtures, equipment, improvements, materials, supplies, inventory,
effects and property of every kind, nature and description which, during the
continuance of this Lease or any occupancy of the Premises by Tenant or anyone
claiming under Tenant, may be in, on or about the Premises, shall be at Tenant’s
and said parties’ sole risk and hazard. Landlord shall not be liable to Tenant
or any other party for injury to or death of any person or damage to or
destruction of any property in, on or about the Premises, nor for any
interruption in Tenant’s use of the Premises or the conduct of its business
therein, nor for any other losses, damages, costs, expenses or liabilities
whatsoever, including without limitation where caused by fire, water, explosion,
collapse, the leakage or bursting of water, steam, or other pipes, any
environmental or other condition in, on, or about the Premises, or any other
event, occurrence, condition or cause. It is Tenant’s responsibility to maintain
insurance against any such loss or casualty.

9.6Waiver of Subrogation Rights.

9.6.1Mutual Waiver. Landlord and Tenant hereby agree and hereby waive any and
all rights of recovery against each other for loss or damage occurring to the
Premises or the Property or any of Landlord’s or Tenant’s Property contained
therein regardless of the cause of such loss or damage to the extent that the
loss or damage is covered by the injured party’s insurance or the insurance the
injured party is required to carry under this Lease, whichever is greater
(without regard to any deductible provision in any policy). This waiver does not
apply to claims caused by a party’s willful misconduct. This waiver also applies
to each party’s directors, officers, employees, shareholders, and agents.

9.6.2Insurance Policy Coverage. Each party will assure that its insurance
permits waiver of liability and contains a waiver of subrogation. Each party
shall secure an appropriate clause in, or an endorsement to, each insurance
policy obtained by or required to be obtained by Landlord or Tenant, as the case
may be, under this Lease, pursuant to which the insurance company: (a) waives
any right of subrogation against Landlord or Tenant as the same may be
applicable, or (b) permits Landlord or Tenant, prior to any loss to agree to
waive any claim it might have against the other without invalidating the
coverage under the insurance policy. If, at any time, the insurance carrier of
either party refuses to write (and no other insurance carrier licensed in
Connecticut will write) insurance policies which consent to or permit such
release of liability, then such party shall notify the other party and upon the
giving of such notice, this Section shall be void and of no effect.

ARTICLE 10. CASUALTY

10.1Damage or Destruction.

10.1.1Landlord’s Repair Obligation. Tenant shall give prompt notice to Landlord
of any damage by fire or other casualty (a “Casualty”) to the Premises or any
portion thereof. During the thirty (30)-day period following the occurrence of a
Casualty (the “Notice Period”), Landlord will notify Tenant of Landlord’s
estimate of the period of time required to complete the restoration work. In the
event that the Premises, or any part thereof, or access thereto, shall be so
damaged or destroyed by fire or other insured Casualty that the Tenant shall not
have reasonably convenient access to the Premises or any portion of the Premises
shall thereby be otherwise rendered unfit for use and occupancy by the Tenant
for the purposes set forth in Section 7.1, and if in the judgment of the
Landlord the damage or destruction may be repaired within two hundred seventy
(270) days with available insurance proceeds, then the Landlord shall so notify
the Tenant and shall repair such damage or destruction as provided in Section
10.4 hereof with reasonable diligence, subject to the limitations, if any, of
Applicable Laws. If in the judgment of

 

19

--------------------------------------------------------------------------------

 

the Landlord the Premises, or means of access thereto, cannot be repaired within
two hundred seventy (270) days after the elapse of the Notice Period with
available insurance proceeds, then either party shall have the right to
terminate the term of this Lease by giving written notice of such termination to
the other party within the period of thirty (30) to forty-five (45) days after
the occurrence of the Casualty. If the reconstruction period estimated by
Landlord is more than two hundred seventy (270) days and neither party
terminates this Lease on account thereof, Landlord shall repair such damage or
destruction as provided in Section 10.4 hereof with reasonable deliveries
subject to the limitations, if any, of Applicable Laws to be the period so
estimated by Landlord.

10.1.2Failure to Repair. If Landlord is obligated, or elects to repair the
damage to the Premises and fails to substantially complete the repairs within
the period of time required or permitted by the Section 10.1 (as the same may be
reasonably extended due to any Force Majeure Delay), the time for completion of
repairs shall be extended by the period of such Force Majeure Delay (the
“Reconstruction Period”). Tenant shall have the right to terminate this Lease by
delivery of written notice to Landlord not later than ten (10) days following
the end of the Reconstruction Period.

10.2Abatement of Rent. Annual Base Rent and Additional Rent shall not be abated
or suspended if, following any Casualty, Tenant shall continue to have
reasonably convenient access to the Premises and the Premises are not rendered
unfit for use and occupancy. If Tenant shall not have reasonably convenient
access to the Premises or any portion of the Premises shall be otherwise
rendered unfit for use and occupancy by the Tenant for the purposes set forth in
Section 7.1 by reason of such Casualty, then Rent shall be equitably suspended
or abated relative to the portion of the Premises that cannot be used by Tenant
for any of its business operations, effective as of the date of the Casualty
until Landlord has (a) substantially completed the repair of the Premises and
the means of access thereto, and (b) has delivered notice thereof to Tenant.

10.3Events of Termination. Notwithstanding the provisions of this Article 10, if
prior to or during the Term the Building shall be so damaged by Casualty that,
in Landlord’s reasonable estimate, the cost to repair the damage will be more
than twenty-five percent (25%) of the replacement value of the Building
immediately prior to the occurrence of the Casualty (whether or not the Premises
shall have been damaged or rendered untenantable), then, in any of such events,
Landlord, may give to Tenant, within ninety (90) days after such Casualty, a
thirty (30) days’ notice of the termination of this Lease and, in the event such
notice is given, this Lease and the term shall terminate upon the expiration of
such thirty (30) days with the same effect as if such date were the Expiration
Date.

10.3.1If more than twenty-five percent (25%) of the gross rentable area of the
Premises shall be wholly or substantially damaged or destroyed by Casualty at
any time during the last six (6) months of the Term, either Landlord or Tenant
may terminate this Lease by delivery of written notice of such termination to
the other party within thirty (30) days after the occurrence of such damage.

10.4Scope of Landlord’s Repairs. In the event Landlord elects or shall be
obligated to repair or restore any damage or destruction to the Premises
pursuant to this Article 10, Landlord shall not be obligated to restore or
replace Tenant’s Property or Tenant’s Alterations or reconstruct the Leasehold
Improvements except such building standard Leasehold Improvements. No damages,
compensation or claim shall be payable by the Landlord to Tenant, or any other
person, by reason of inconvenience, loss of business or annoyance arising from
any damage or destruction, or any repair thereof, as is referred to in this
Article 10.

 

20

 

--------------------------------------------------------------------------------

 

ARTICLE 11. CONDEMNATION

11.1Entire Condemnation. In the event that the whole of the Premises shall be
taken under the power of eminent domain or by any proceeding for taking for
public or quasi-public use (a “Condemnation”), this Lease and the term and
estate hereby granted shall automatically terminate as of the earlier of the
date of the vesting of title or the date of dispossession of Tenant as a result
of such taking.

11.2Partial Condemnation.

11.2.1Effect of Partial Condemnation. In the event that only a part of the
Premises shall be taken by Condemnation and the remaining Premises are suitable
for general office use without material interference with Tenant’s business
operations and Tenant shall have reasonable, convenient access to and from the
Premises, the Term shall expire as to that portion of the Premises condemned
effective as of the date of the vesting of title in the condemning authority,
and this Lease shall continue in full force and effect as to the part of the
Premises not so taken. In the event of a partial Condemnation of the Premises
which results in a lack of reasonable, convenient access to and from the
Premises or which results in insufficient space for Tenant to carry on its
business without material interference with its business, Tenant shall have the
right to terminate this Lease if Landlord cannot relocate Tenant to comparable
space elsewhere in the Building following the effective date of the
Condemnation.

11.2.2Landlord’s Option to Terminate. In the event that a part of the Property
shall be subject to Condemnation (whether or not the Premises are affected),
Landlord may, at its option, terminate this Lease as of the date of such vesting
of title, by notifying Tenant in writing of such termination within ninety (90)
days following the date on which Landlord shall have received notice of the
vesting of title in the condemning authority if in Landlord’s reasonable
opinion: (a) a substantial alteration or reconstruction of the Property (or any
portion thereof) shall be necessary or appropriate, or (b) the portion of the
Property so condemned has the effect of rendering the remainder of the Property
uneconomic to maintain.

11.2.3Landlord’s Repair Obligations. In the event that this Lease is not
terminated in accordance with Subsection 11.2.2 hereof, Landlord shall, upon
receipt of the award in condemnation, make all necessary repairs or alterations
to the Building in which the Premises are located so as to constitute the
remaining Premises a complete architectural unit to the extent feasible and
permitted by applicable law, but Landlord shall not be required to spend for
such work an amount in excess of the amount received by Landlord as damages for
the part of the Premises so taken. “Amount received by Landlord” shall mean that
part of the award in condemnation which is free and clear to Landlord of any
collection by Mortgagees and after payment of all costs involved in collection,
including but not limited to attorney’s fees. Tenant, at its own cost and
expense shall, restore all exterior signs, trade fixtures, equipment, furniture,
furnishings and other installations of personalty of Tenant which are not taken
to as near its former condition as the circumstances will permit. In the event
of a partial taking, all provisions of this Lease shall remain in full force and
effect.

11.3Temporary Taking. If there is a taking of the Premises for temporary use
arising out of a temporary emergency or other temporary situation, this Lease
shall continue in full force and effect, and Tenant shall continue to comply
with Tenant’s obligations under this Lease, except to the extent compliance
shall be rendered impossible or impracticable by reason of the taking, and
Tenant shall be entitled to the award for its leasehold interest.

 

21

--------------------------------------------------------------------------------

 

11.4Condemnation Awards. Except as provided in the preceding Section 11.3,
Landlord shall be entitled to the entire award in any condemnation proceeding or
other proceeding for taking for public or quasi-public use, including, without
limitation, any award made for the value of the leasehold estate created by this
Lease. No award for any partial or entire taking shall be apportioned, and
Tenant hereby assigns to Landlord any award that may be made in such
condemnation or other taking, together with any and all rights of Tenant now or
hereafter arising in or to same or any part thereof; provided, however, that
nothing contained herein shall be deemed to give Landlord any interest in or to
require Tenant to assign to Landlord any award made to Tenant specifically for
its relocation expenses or the taking of Tenant’s Property provided that such
award does not diminish or reduce the amount of the award payable to Landlord.

11.5Proration. In the event of a partial condemnation or other taking that does
not result in a termination of this Lease as to the entire Premises, then the
Annual Base Rent and Tenant’s Share shall be adjusted in proportion to that
portion of the Premises taken by such condemnation or other taking.

ARTICLE 12. ASSIGNMENT AND SUBLETTING

12.1Assignment and Subletting.

12.1.1Transfer Notice. Tenant shall not, without the prior written consent of
the Landlord, which consent shall not be unreasonably withheld, assign,
mortgage, encumber or otherwise transfer this Lease or any interest herein
directly or indirectly, by operation of law or otherwise, or sublet the Premises
or any part thereof, or permit the use or occupancy of the Premises by any party
other than Tenant (any such action, a “Transfer”). If at any time or from time
to time during the Term, when no Event of Default has occurred and is
continuing, Tenant desires to effect a Transfer, Tenant shall deliver to
Landlord written notice (“Transfer Notice”) setting forth the terms of the
proposed Transfer and the identity of the proposed assignee, sublessee or other
transferee (each a “Transferee”). Tenant shall also deliver to Landlord with the
Transfer Notice an acceptable assumption agreement for Tenant’s obligations
under this Lease (in the case where the Transfer is a proposed assignment of
this Lease) together with all relevant information requested by Landlord
concerning the proposed Transferee to assist Landlord in making an informed
judgment regarding the financial responsibility, creditworthiness, reputation,
and business experience of the Transferee. The provisions of this Section 12.1
shall apply to a Transfer (by one or more Transfers) of a controlling portion of
or interest in the stock or partnership or membership interests or other
evidences of equity interests of Tenant as if such Transfer were an assignment
of this Lease; provided, that, if equity interests in Tenant at any time are or
become traded on a public stock exchange, the transfer of equity interests in
Tenant on a public stock exchange shall not be deemed an assignment within the
meaning of this Section 12.1.

12.1.2Permitted Transfers to Affiliated Companies. Notwithstanding anything to
the contrary in Section 12.1, Tenant shall have the right to assign this Lease
or sublet the Premises to any “Affiliated Company” (defined below) without
Landlord's prior written approval and subject to the following conditions: (a)
Tenant shall deliver to Landlord a Transfer Notice (and related information) as
required by Subsection 12.1.1 above; (b)no Event of Default has occurred and is
continuing; (c) such Transferee shall use the Premises only for those uses
expressly permitted by the terms of this Lease; (iv) such transaction is not
entered into as a subterfuge to avoid the restrictions and provisions of this
Article 12; (v) the financial net worth and creditworthiness of the proposed
Transferee shall be acceptable to Landlord (but not less than that of Tenant on
the date hereof) based upon audited financial statements or equivalent financial
information; (vi) Tenant's financial condition shall be the same or better than
its financial condition on the date hereof; (vii)Tenant shall remain fully
liable under this Lease and the

 

22

 

--------------------------------------------------------------------------------

 

Transferee shall be jointly and severally liable with Tenant for all such
obligations; (viii) such entity shall agree directly with Landlord to be bound
by all of the obligations of Tenant hereunder, including, without limitation,
the obligation to pay all Rent and other charges due under this Lease; and (ix)
Landlord shall have received a written ratification agreement from each
guarantor of this Lease in form and substance satisfactory to Landlord. An
“Affiliated Company” shall mean any entity that is controlled by, is under
common control with, or that controls Tenant or any business entity resulting
from the merger or consolidation of Tenant or any purchaser acquiring all or
substantially all of the stock or assets of Tenant. For purposes of determining
whether an entity is an “Affiliated Company,” the term “control” shall mean
ownership of a majority of the outstanding voting stock of a corporation, or, in
the case of an entity that is not a corporation, control shall mean ownership of
a majority of the equity or other ownership or membership interests, and the
possession of the power to direct the management and policy of such corporation
or such other entity.

12.2Landlord's Options. Landlord shall have the option, exercisable by written
notice delivered to Tenant within thirty (30) days after Landlord’s receipt of a
Transfer Notice accompanied by the other information described in Section 12. 1,
to: (a) permit Tenant to Transfer the Premises; or (b) disapprove the Tenant’s
Transfer of the Premises and to continue the Lease in full force and effect as
to the entire Premises; or (c) terminate the Lease as to the portion of the
Premises affected by the Transfer as of the date set forth in Landlord’s notice
of exercise of such option, which date shall not be less than thirty (30) days
nor more than ninety (90) days following the giving of such notice. If Landlord
approves of the proposed Transfer pursuant to Section 12.1 above, Tenant may
enter into the proposed Transfer with such proposed Transferee subject to the
following conditions: (i) the Transfer shall be on the same terms set forth in
the Transfer Notice , and (ii) no Transfer shall be valid and no Transferee
shall take possession of the Premises until an executed counterpart of the
assignment, sublease or other instrument effecting the Transfer (in the form
approved by Landlord) has been delivered to Landlord pursuant to which the
Transferee shall expressly assume all of Tenant’s obligations under this Lease;
and (iii) Tenant shall provide Landlord with a written ratification agreement
from each guarantor of this Lease in form and substance satisfactory to
Landlord.

If Landlord exercises its option to terminate this Lease (or in the case of a
partial sublet to release Tenant with respect to a portion of the Premises),
Tenant shall surrender possession of such Premises on the date set forth in
Landlord's notice, and thereafter neither Landlord nor Tenant shall have any
further liability with respect there to. If this Lease shall be terminated as to
a portion of the Premises only, Rent and Tenant’s parking allocation shall be
readjusted proportionately according to the ratio that the number of square feet
and the portion of the space surrendered compares to the floor area of Tenant’s
Premises during the Term of the proposed sublet.

12.3Additional Conditions. Tenant shall not offer to make, or enter into
negotiations with respect to any Transfer to: (a) any tenant of the Building or
any entity owned by, or under the common control of, whether directly or
indirectly, a tenant in the Building unless there is no competing space then
available for leases therein; or (b) any bona fide prospective tenant with whom
Landlord is then negotiating with respect to other space in the Building; or (c)
any party which would be of such type, character, or condition as to be
inappropriate as a tenant for the Building. It shall not be unreasonable for
Landlord to disapprove any proposed assignment, sublet or transfer to any of the
foregoing entities. Tenant agrees not to list or advertise the Premises for
assignment or sublease, whether through a broker, agent or representative, or
otherwise at a full service rental rate which is less than Landlord's current
rate in the Building for new tenants. Landlord shall not be deemed to
unreasonably withhold its consent to any proposed assignment or sublease if such
Transfer, in Landlord's reasonable determination, is at a full­ service rate
which is less than Landlord's current rate in the Building for new tenants, and
would compete with similar space either being offered or anticipated to be
offered by Landlord in the Building.

 

23

--------------------------------------------------------------------------------

 

12.4No Release. Landlord's consent to a Transfer shall not release Tenant of
Tenant's obligations under this Lease and this Lease and all of the obligations
of Tenant under this Lease shall continue in full force and effect as the
obligations of a principal (and not as the obligations of a guarantor or
surety). From and after any Transfer, the Lease obligations of the Transferee
and of the original Tenant named in this Lease shall be joint and several. No
acceptance of Rent by Landlord from or recognition in any way of the occupancy
of the Premises by a Transferee shall be deemed a consent to such Transfer, or a
release of Tenant from direct and primary liability for the further performance
of Tenant's covenants hereunder. The consent by Landlord to a particular
Transfer shall not relieve Tenant from the requirement of obtaining the consent
of Landlord to any further Transfer. Each violation of any of the covenants,
agreements, terms or conditions of this Lease, whether by act or omission, by
any of Tenant’s permitted Transferees, shall constitute a violation thereof by
Tenant In the event of default by any Transferee of Tenant or any successor of
Tenant in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such Transferee or successor.

12.5Transfer Profit. Tenant shall pay to Landlord, as Additional Rent, an amount
(the “Transfer Profit”) equal to fifty percent (50%) of all rent and other
economic consideration received by Tenant as a result of any Transfer which
exceeds, in the aggregate: (a) the total of the remaining rent which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to any portion of the Premises subleased) plus (b) any reasonable
tenant fit-up costs, brokerage commissions and attorneys' fees actually paid by
Tenant in connection with such Transfer amortized on a straight-line basis over
the term of the Transfer (specifically excluding moving or relocation costs paid
to the Transferee). Tenant shall pay such Transfer Profit to Landlord on a
monthly basis within ten (10) days after receipt thereof, without affecting or
reducing any other obligations of Tenant hereunder . Each such payment shall be
sent with a detailed statement Landlord shall have the right to audit Tenant's
books and records to verify the accuracy of the detailed statement.

ARTICLE 13. DEFAULTS AND REMEDIES

13.1Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (each an “Event of Default”) hereunder:

13.1.1Nonpayment of Annual Base Rent or Additional Rent. Failure by Tenant to
pay any installment of Annual Base Rent, Additional Rent or any other amount,
deposit, reimbursement or sum due and payable hereunder, upon the date when said
payment is due; provided, however, on the first (1st) occasion only during any
Lease Year with respect to Annual Base Rent, Landlord shall furnish Tenant with
written notice of such failure and permit Tenant a 5-day period to cure such
failure.

13.1.2Certain Obligations. Failure by Tenant to perform, observe or comply with
any non-monetary obligation contained in Section 4.6 (“Security Deposit”),
Section 7.5 (“No Liens”) and Article 12 (“Assignment and Subletting”) of this
Lease.

13.1.3Other Obligations. Failure by Tenant to perform any non-monetary
obligation, agreement or covenant under this Lease other than those matters
specified in Section 13.1 and Section 13. 1.2, and such failure continues for
thirty (30) days after written notice by Landlord to Tenant of such failure;
provided. however. that if the nature of Tenant's obligation is such that more
than thirty (30) days are required for performance, then Tenant shall not be in
default if Tenant commences performance within such thirty (30) day period and
thereafter diligently and continuously prosecutes the same to completion within
sixty (60) days following the date of Landlord's written notice with respect to
such failure.

 

24

 

--------------------------------------------------------------------------------

 

13.1.4Assignment; Receivership; Attachment. (a) The making by Tenant of any
arrangement or assignment for the benefit of creditors; (b) the appointment of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease,where possession
is not restored to Tenant within thirty (30) days; or (c) the attachment,
execution, or other judicial seizure of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, where such
seizure is not discharged within thirty (30) days.

13.1.5Bankruptcy. The admission by Tenant or Tenant's guarantor (if any) in
writing of its inability to pay its debts as they become due, the filing by
Tenant or Tenant's guarantor (if any) of a petition in bankruptcy seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant or Tenant's guarantor (if any) of an answer admitting or
failing timely to contest a material allegation of a petition filed against
Tenant or Tenant's guarantor (if any) in any such proceeding or, if within
forty-five (45) days after the commencement of any proceeding against Tenant or
Tenant's guarantor (if any) seeking any involuntary reorganization, or
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation by any of Tenant's
creditors or such guarantor's creditors, such proceeding shall not have been
dismissed.

13.1.6Abandonment. Abandonment of the Premises by Tenant for a continuous period
in excess of thirty (30) business days.

13.2Remedies. If an Event of Default occurs, Landlord shall have the following
rights and remedies, in addition to any and all other rights or remedies
available to Landlord in law or equity:

13.2.1Notice to Quit. Landlord shall have the right to deliver written notice to
Tenant to quit possession and occupancy of the Premises and to declare the Lease
terminated. Upon Landlord's termination of this Lease, Tenant shall quit and
peaceably surrender the Premises, and all portions thereof, to Landlord, and
Landlord shall have the right to receive all rental and other income of and from
the same.

13.2.2Right of Re-Entry. Landlord shall have the right, with or without
terminating this Lease, to re-enter the Premises and take possession thereof by
summary proceeding, eviction, ejectment or otherwise and may dispossess all
other persons and property from the Premises. Tenant's property may be removed
and stored in a public warehouse or elsewhere at the cost of and for the account
of Tenant. No re-entry or taking possession of the Premises by Landlord pursuant
to this Subsection 13.2.2 shall be construed as an election to terminate this
Lease unless a written notice of such intention is given to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction. Tenant
thereby waives all statutory rights, including without limitation the right to a
notice to quit, notice before exercise of any prejudgment remedy, and any rights
of redemption, all to the extent such rights may be lawfully waived.

13.2.3Recovery of Rent and Damages. Landlord shall have the right to recover
from Tenant all loss of Rent and other payments that Landlord may incur by
reason of termination of the Lease, including, without limitation: (a) all Rent
and other sums due and payable by Tenant as of the date of termination; (b) all
Rent that would otherwise be payable for the remainder of the Term in accordance
with the terms of this Lease; (c) all of Landlord's then unamortized costs of
special inducements provided to Tenant (including without limitation rent
concessions, tenant construction allowances, rent waivers, above building
standard leasehold improvements, and the like); (d) the costs of collecting
amounts due from Tenant under the Lease and the costs of

 

25

--------------------------------------------------------------------------------

 

recovering possession of the Premises (including attorneys fees and litigation
costs); (e) the costs of curing Tenant's defaults existing at or prior to the
date of termination; (f) all “Reletting Expenses” (as defined below); and (g)
all Landlord’s other reasonable expenditures arising from the termination.
Tenant shall reimburse Landlord for all such items, and the same shall be due
and payable immediately from time to time upon notice from Landlord that an
expense has been incurred, without regard to whether the expense was incurred
before or after the termination.

13.2.4Acceleration of Future Rentals. Following termination of this Lease,
Landlord, at its election, may demand to be indemnified for its loss of Rent
(with respect to the period following such termination) by a lump sum payment
representing the then present value of the amount of Rent that would have been
paid in accordance with this Lease for the remainder of the Term minus the then
present value of the aggregate fair market rent and additional charges payable
for the Premises for the remainder of the Term (if less than the Rent payable
hereunder) estimated as of the date of termination, and taking into account
Landlord’s reasonable projections of vacancy and time required to re-lease the
Premises. Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, such amount as final damages for Tenant's default
with respect to the Rents payable for the remainder of the Term as described
above. In the computation of present value, the Federal Reserve discount rate
(or equivalent) shall be employed.

13.2.5Rents Due After Re-Entry by Landlord. If Landlord re-enters or otherwise
takes possession of the Premises without terminating this Lease (but terminating
only Tenant’s right of possession in the Premises), then the Lease and Tenant's
liabilities and obligations thereunder shall survive such action. In the event
of any such termination of Tenant's right of possession, whether or not the
Premises, or any portion thereof, shall have been relet, Tenant shall pay the
Landlord a sum equal to the Rent and any other charges required to be paid by
Tenant up to the time of such termination of such right of possession and
thereafter Tenant, until the end of the Term. shall be liable to Landlord for
and shall pay to Landlord: (a) the equivalent of the amount of the Rent payable
under this Lease, less (b) the net proceeds of any reletting effected pursuant
to the provisions hereof after deducting all of Landlord's Reletting Expenses.
Tenant shall pay such amounts in accordance with the terms of this Subsection
13.2.5 as set forth in a written statement thereof from Landlord to Tenant (the
“Deficiency”) to Landlord in monthly installments on the days on which the
Annual Base Rent is payable under this Lease, and Landlord shall be entitled to
recover from Tenant each monthly installment of the Deficiency as the same shall
arise. Tenant shall also pay to Landlord upon demand the costs incurred by
Landlord in curing Tenant's defaults existing at or prior to the date of such
termination, the cost of recovering possession of the Premises and the Reletting
Expenses. Tenant agrees that Landlord may file suit to recover any sums that
become due under the terms of this Section from time to time. and all reasonable
costs and expenses of Landlord, including attorneys' fees and costs incurred m
connection with such suits shall be payable by Tenant on demand.

13.2.6Certain Terms Defined. For purposes of this Subsection 13.2.6, “Reletting
Alterations” shall mean all repairs, changes, improvements, alterations or
additions made by Landlord in or to the Premises to the extent deemed reasonably
necessary by Landlord to prepare the Premises for the re-leasing following an
Event of Default; and “Reletting Expenses” shall mean the reasonable expenses
paid or incurred by Landlord in connection with any re-leasing of the Premises
following an Event of Default, including, without limitation, marketing
expenses, brokerage commissions, attorneys’ fees, the costs of Reletting
Alterations, tenant allowances and other economic concessions provided to the
new tenant.

 

26

 

--------------------------------------------------------------------------------

 

13.3Landlord's Right to Cure Defaults. If the Tenant shall default in the
observance or performance of any condition or covenant on Tenant's part to be
observed or performed under or by virtue of any of the provisions of this Lease,
and such default continues beyond any applicable notice and cure period or
Landlord reasonably determines that an emergency exists, the Landlord, without
being under any obligation to do so and without thereby waiving such default,
may remedy such default for the account and at the expense of the Tenant. If the
Landlord makes any expenditures or incurs any obligations for the payment of
money in connection therewith, including but not limited to reasonable
attorney's fees in instituting, prosecuting or defending any action or
proceeding, such sums paid or obligation incurred and costs, shall be paid upon
demand to the Landlord by the Tenant as Additional Rent pursuant to Section 4.4
hereof and if not so paid with interest from its due date until paid at the
lesser of eighteen percent (18%) per annum or the maximum legal rate that
Landlord may charge Tenant

13.4Disposition of Tenant's Property. In addition to Landlord's rights under
Section 8.4 hereof, Landlord shall have the right to handle, remove, discard or
store in a commercial warehouse or otherwise, at Tenant's sole risk and expense,
any of Tenant's Property that is not removed by Tenant at the end of the Term.
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges for such property so
long as the same shall be in Landlord's possession or under Landlord's control.

13.5Reletting. In connection with any reletting of the Premises following an
Event of Default, Landlord shall be entitled to grant such rental and economic
concessions and other incentives as may be customary for similar space in
central Fairfield County, Connecticut Landlord shall not be required to accept
any tenant offered by Tenant or observe any instruction given by Tenant about
such reletting or do any act or exercise any care or diligence with respect to
such reletting or to the mitigation of damages.

13.6No Accord and Satisfaction. Landlord may collect and receive any rent due
from Tenant, and the payment thereof shall not constitute a waiver of or affect
any notice or demand given, suit instituted or judgment obtained by Landlord, or
be held to waive, affect, change, modify or alter the rights or remedies that
Landlord has against Tenant in equity, at law, or by virtue of this Lease. No
receipt or acceptance by Landlord from Tenant of less than the monthly rent
herein stipulated shall be deemed to be other than a partial payment on account
for any due and unpaid stipulated rent; no endorsement or statement on any check
or any letter or other writing accompanying any check or payment of rent to
Landlord shall be deemed an accord and satisfaction, and Landlord may accept and
negotiate such check or payment without prejudice to Landlord's rights to (a)
recover the remaining balance of such unpaid rent, or (b) pursue any other
remedy provided in this Lease.

13.7Claims in Bankruptcy. Nothing herein shall limit or prejudice the right of
Landlord to prove and obtain in proceeding for bankruptcy, insolvency,
arrangement or reorganization by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount is greater, equal to or less than the amount
of the loss or damage that Landlord has suffered. Without limiting any of the
provisions of this Article 13, if pursuant to the Bankruptcy Code, as the same
may be amended, Tenant is permitted to assign this Lease in disregard of the
restrictions contained in Article 12, Tenant agrees that adequate assurance of
future performance by the assignee permitted under the Bankruptcy Code shall
mean the deposit of cash security with Landlord in any amount equal to all Rent
payable under this Lease for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by
Landlord, without interest, for the balance of the term as security for the full
and faithful performance of all of the obligations under this Lease on the part
of Tenant yet to be performed. If Tenant receives or is to receive any valuable

 

27

--------------------------------------------------------------------------------

 

consideration for such an assignment of this Lease, such consideration, after
deducting therefrom (a) the brokerage commissions, if any, and other expenses
reasonably designated by the assignee as paid for the purchase of Tenant's
property in the Premises, shall be and become the sole exclusive property of
Landlord and shall be paid over to Landlord directly by such assignee. In
addition, adequate assurance shall mean that any such assignee of this Lease
shall have a net worth indicating said assignee's reasonable ability to pay the
Rent, and abide by the terms of this Lease for the remaining portion thereof
applying commercially reasonable standards.

13.8Arbitration. Any dispute arising out of or relating to Article 5 of this
Lease (with respect to the issues expressly stated therein) shall be submitted
to and determined in binding arbitration under the Commercial Arbitration Rules
of the American Arbitration Association. The arbitration shall be conducted
before and by a single arbitrator selected by the parties. If the parties have
not selected an arbitrator within thirty (30) days of written demand for
arbitration, the arbitrator shal1 be selected by the American Arbitration
Association pursuant to the then current rules of that Association on
application by either party. The arbitrator shall have authority to fashion such
just, equitable and legal relief as he, in his sole discretion, may determine.
The parties agree that the arbitration proceeding shall be held within thirty
(30) business days following notification to the parties of the appointment of
such arbitrator, and that the arbitration proceedings shall be concluded within
thirty (30) business days following the first scheduled arbitration hearing.
Each party shall bear all its own expenses of arbitration and shall bear equally
the costs and expenses of the arbitrator. All arbitration proceedings shall be
conducted in the City of Stamford, State of Connecticut Landlord and Tenant
further agree that they will faithfully observe this agreement and rules, and
that they will abide by and perform any award rendered by the arbitrator and
that a judgment of the court having jurisdiction may be entered upon the award.
The duty to arbitrate shall survive the cancellation or termination of this
Lease.

13.9Waivers.

13.9.1PREJUDGMENT REMEDIES.TENANT HEREBY REPRESENTS, COVENANTS AND AGREES THAT
IT IS ENGAGED PRIMARILY IN COMMERCIAL PURSUITS, AND THAT THE LEASE IS A
''COMMERCIAL TRANSACTION” WITHIN THE MEANING OF SECTION 52-278a(a) OF THE
CONNECTICUT GENERAL STATUTES (REV. 1958), AS AMENDED. TENANT HEREBY WAIVES ALL
RIGHTS TO NOTICE, PRIOR JUDICIAL HEARING OR COURT ORDER UNDER SECTION 52-278a ET
SEQ. OF tHE CONNECTICUT GENERAL STATUTES (REV. 1958) AS AMENDED OR UNDER ANY
O'IHER STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT REMEDIES THE
LANDLORD MAY EMPLOY TO ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER.

13.9.2TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND
TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
OR TENANT'S USE OR OCCUPANCY OF THE PREMISES, OR ANY EMERGENCY OR OTHER
STATUTORY REMEDY WITH RESPECT THERETO.

 

28

 

--------------------------------------------------------------------------------

 

ARTICLE 14. SUBORDINATION; ATTORNMENT AND RIGHTS OF MORTGAGE HOLDERS

14.1Subordination. This Lease and all of Tenant's rights hereunder are, and
shall be, subject and subordinate at all times to any mortgages (each, a
“Mortgage”) which may now exist or hereafter affect the Property, or any portion
thereof in any amount, and to all renewals, modifications, consolidations,
replacements, and extensions of such Mortgages. This Section shall be self
operative and no further subordination shall be required. In confirmation of
such subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord or the holder of any Mortgage or its assigns or
successors in interest (each such holder, a “Mortgagee”) may reasonably request
to evidence such subordination. Landlord agrees to request its current Mortgagee
to deliver to Tenant a recordable subordination, non-disturbance and attornment
agreement for Tenant's benefit, which agreement shall be such Mortgagee's
standard form agreement. Landlord's inability to obtain such non-disturbance
agreement shall not affect Tenant's subordination agreement herein. Tenant's
agreement to subordinate this Lease and its rights hereunder as to any future
Mortgages is subject to the condition that Landlord delivers to Tenant a
recordable agreement on the standard form then utilized by the holder of any
such Mortgage by which such Mortgagee shall agree not to disturb Tenant's
possession and occupancy of the Premises or join Tenant in any such action as a
party defendant so long as Tenant is not in default in the performance or
observance of any of the terms, covenants or conditions contained in the Lease.

14.2Attornment by Tenant. In the event that any such first Mortgage is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, Tenant
shall, at the option of the Mortgagee or the grantee or purchaser in
foreclosure, notwithstanding any subordination of any such lien to this Lease,
attorn to and become the Tenant of the successor in interest to Landlord at the
option of such successor in interest Tenant covenants and agrees to execute and
deliver, within ten (10) days following delivery of request by Landlord,
Mortgagee, or by Landlord's successor in interest and in the form requested by
Landlord, Mortgagee, or by Landlord's successor in interest, any additional
documents evidencing the priority or subordination of this Lease with respect to
the lien of any such first Mortgage, which additional documents shall be
satisfactory to Landlord, Mortgagee, and Landlord's successors in interest.

14.3Limitation of Mortgagees' Liability. Notwithstanding any other provision of
this Lease to the contrary, no holder of any such Mortgage shall be obligated to
perform or liable in damages for failure to perform any of Landlord's
obligations under this Lease unless and until such holder shall foreclose such
mortgage or otherwise acquire title to the Property, and then shall only be
liable for Landlord's obligations arising or accruing after such foreclosure or
acquisition of title. No such holder shall ever be obligated to perform or be
liable in damages for any of Landlord's obligations arising or accruing before
such foreclosure or acquisition of title. Such holder's obligations and
liabilities shall in any event be subject to, and holder shall have the benefit
of, Section 16.15 hereof. Tenant shall never pay the Base Rent, Additional Rent
or any other charge more than ten (10) days prior to the due date thereof, and
any payments made by Tenant in violation of this provision shall be a nullity as
to such holder, and Tenant shall remain liable to such holder therefor. Tenant
agrees on request of Landlord to execute and deliver from time to time any
agreement which may be necessary to implement the provisions of this Section
14.3.

14.4Estoppel Certificates. Tenant shall at any time, and from time to time, upon
not less than five (5) days' prior written notice from Landlord execute,
acknowledge and deliver to Landlord, to any prospective purchaser, or Mortgagee,
a written certificate of Tenant in such form as may be required by Landlord or
such other person with respect to such factual matters concerning this Lease as
may be required by such persons requesting the same. It is intended that any
such certificate of Tenant delivered pursuant to this Section 14.4 may be relied
upon by Landlord and any prospective purchaser or the Mortgagee of any part of
the Building.

 

29

--------------------------------------------------------------------------------

 

14.5Quiet Enjoyment. Upon Tenant paying the Annual Base Rent and Additional Rent
and performing all of Tenant's obligations under this Lease, Tenant may
peacefully and quietly enjoy the Premises during the Term as against all persons
or entities lawfully claiming by or through Landlord; subject, however, to the
provisions of this Lease and to the rights of Landlord's Mortgagee.

14.6Mortgagee Approval. Landlord and Tenant hereby agree that this Lease is
subject to the review and approval of Landlord's Mortgagee in accordance with
the terms of the mortgage loan documents executed by Landlord in connection with
its financing of the Property. Landlord shall submit this Lease to its Mortgagee
promptly upon Tenant's execution and delivery of this Lease to Landlord, and
Landlord shall promptly advise Tenant of its Mortgagee's decision.

ARTICLE 15. NOTICES

15.1Manner of Notice.

15.1.1Notices; Addresses. All notices, demands and other communications
(“notices,) permitted or required to be given under this Lease shall be in
writing and sent by personal service, telecopy transmission (if a copy thereof
is also sent on the same day by a nationally recognized overnight courier
service), certified mail (postage prepaid) retum receipt requested or by a
nationally recognized overnight courier service to the following addresses or to
such other address as either Landlord or Tenant may designate as its new address
for such purpose by notice given to the other in accordance with the provisions
of this Section 15.1:

 

If to Tenant

(prior to

Commencement

Date):

 

SiriusDecisions, Inc.

107 Jobn Street

Southport, CT 06490

 

 

 

If to Tenant

(after

Commencement

Date):

 

Sirius Decisions, Inc.

187 Danbury Road

Wilton, CT 06897

 

 

 

If to Landlord:

 

DIV Danbury 187, LLC

c/o The Davis Companies

One Appleton Street

Boston, Massachusetts 02116

 

 

 

 

 

 

With copies to:

 

Davis Management Corp.

200 Connecticut Avenue

Norwalk. CT 06854

Attention: David P. Fiore

 

 

 

 

 

30

 

--------------------------------------------------------------------------------

 

15.1.2Delivery. Notices shall be deemed to have been given (a) when hand
delivered (provided that delivery shall be evidenced by a receipt executed by or
on behalf of the addressee if delivered by personal service) if personal service
is used, (b) on the date of transmission if sent before 4:00p.m. (Hartford time)
on a business day when telecopy transmission is used, (c) the sooner of the date
of receipt or the date that is three (3) days after the date of mailing thereof
if sent by postage pre-paid registered or certified mail, return receipt
requested, and (d) one (1) day after being sent by Federal Express or other
reputable overnight courier service (with delivery evidenced by written receipt)
if overnight courier service is used.

ARTICLE16.N.USCELLANEOUS

16.1Brokers. Landlord and Tenant warrant to each other that they have had no
dealings with any broker, agent or finder in connection with this Lease except
CB Richard Ellis, Inc. (the “Brokers”). Landlord agrees to pay the commissions
due to such brokerage companies pursuant to separate agreements. Both parties
hereto agree to protect, indemnify and hold harmless the other from and against
any and all expenses with respect to any compensation, commissions and charges
claimed by any other broker, agent or finder not identified above with respect
to this Lease or the negotiation thereof that is made by reason of any action or
agreement by such party.

16.2Building Name. The Building and the Property may be known by such name as
Landlord, in its sole discretion, may elect, and Landlord shall have the right
from time to time to change such designation or name without Tenant's consent
upon prior written notice to Tenant.

16.3Authority. If Tenant signs as a corporation, limited liability company, or a
partnership, or other business entity each person executing this Lease on behalf
of Tenant hereby covenants and warrants that Tenant is a duly authorized and
existing entity, that Tenant is duly qualified to do business in Connecticut,
that Tenant has full right and authority to enter into this Lease, and that each
person signing on behalf of Tenant is duly authorized to do so and that no other
signatures are necessary. Upon Landlord's request, Tenant shall provide Landlord
with evidence reasonably satisfactory to Landlord confirming the foregoing
covenants and warranties.

16.4Interpretation. The words “Landlord” and “Tenant'' as used herein shall
include the plural as well as the singular. The words used in neuter gender
include the masculine and feminine. If there is more than one Tenant, the
obligations under this Lease imposed on Tenant shall be joint and several. The
captions preceding the articles of this Lease have been inserted solely as a
matter of convenience and such captions in no way define or limit the scope or
intent of any provision of this Lease. This Lease may be executed in several
counterparts and by each party on a separate counterpart, each of which, when so
executed and delivered, shall be an original and all of which together sball
constitute one instrument.

16.5Modifications. Neither this Lease nor any term or provision hereof may be
changed, waived, discharged or terminated orally, and no breach thereof shall be
waived, altered or modified, except by a written instrument signed by the party
against which the enforcement of the change, waiver, discharge or termination is
sought. Any right to change, waive, discharge, alter or modify, or terminate
this Lease shall be subject to the prior express written consent of Landlord's
Mortgagee.

16.6Severability. If any provision of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
enforceable to the full extent permitted by law.

 

31

--------------------------------------------------------------------------------

 

16.7Entire Agreement. Landlord's employees, representatives and agents have no
authority to make or agree to make a lease or any other agreement or undertaking
in connection herewith. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and this document shall be effective and binding only
upon the execution and delivery hereof by both Landlord and Tenant. This Lease,
including the Exhibits hereto, which are made part of this Lease, contain the
entire agreement of the parties and all prior negotiations and agreements are
merged herein. Neither Landlord nor Landlord's agents have made any
representations or warranties with respect to the Premises, the Building or this
Lease except as expressly set forth herein, and no rights, easements or licenses
are or shall be acquired by Tenant by implication or otherwise unless expressly
set forth herein.

16.8No Merger. There shall be no merger of this Lease or of the leasehold estate
hereby created with the fee estate in the Premises or any part thereof by reason
of the fact that the same person may acquire or hold, directly or indirectly,
this Lease or the leasehold estate hereby created or any interest in this Lease
or in such leasehold estate as well as the fee estate in the leasehold Premises
or any interest in such fee estate.

16.9Easements. Landlord reserves the right, from time to time, to grant
easements and rights, make dedications, agree to restrictions and record maps
affecting the Property as Landlord may deem necessary or desirable, so long as
such easements, rights, dedications, restrictions, and maps do not unreasonably
interfere with the use of the Premises by Tenant; and this Lease shall be
subordinate to such instruments.

16.10Bind and Inure. The terms, provisions, covenants and conditions contained
in this Lease shall bind and inure to the benefit of Landlord and Tenant, and,
except as otherwise provided herein, their respective heirs, legal
representatives, successors and assigns. If two or more individuals,
corporations, partnerships or other business associations (or any combination of
two or more thereof) shall sign this Lease as Tenant, the liability of each such
individual, corporation, patnership or other business association to pay Rent
and perform all other obligations hereunder shall be deemed to be joint and
several. All agreements, covenants and indemnifications contained herein or made
in writing pursuant to the terms of this Lease by or on behalf of Tenant shall
be deemed material and shall survive expiration or sooner termination of this
Lease.

16.11Remedies Cumulative; No Waiver. No remedy or election hereunder shall be
deemed exclusive, but shall wherever possible, be cumulative with all other
remedies at law or in equity. No waiver of any provision hereof shall be deemed
a waiver of any other provision hereof or of any subsequent breach of the same
or any other provision. No waiver of any breach shall affect or alter this
Lease, but each and every term, covenant and condition of this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent breach thereof. No reference to any specific right or remedy shall
preclude the exercise of any other right or remedy permitted hereunder or that
may be available at law or in equity. No failure by Landlord to insist upon the
strict performance of any agreement, term, covenant or condition hereof, or to
exercise any right or remedy consequent upon a breach thereof, and no acceptance
of full or partial rent during the continuance of any such breach, shall
constitute a waiver of any such breach, agreement, term, covenant or condition.

16.12Tenant's Financial Statements. Within five (5) days following Landlord's
written request, Tenant shall furnish Landlord with copies of the balance sheets
of Tenant, as at the close of the most recently ended fiscal year, and
statements of income and retained earnings of Tenant for such year, prepared in
accordance with generally accepted accounting principles and audited by Tenant's
independent certified public accountants. Tenant also agrees to furnish to
Landlord within ten (10) days following Landlord's written request therefor,
copies of such financial statements identified above as are

 

32

 

--------------------------------------------------------------------------------

 

then available and financial statements for the then current fiscal year
prepared in accordance with generally accepted accounting principles on an
unaudited basis certified as true and correct by such company's chief financial
officer. Landlord agrees that it may only request the annual or the interim
financial statements once annually; provided, however, that Landlord (in
addition to such annual right to request each of such financial statements)
shall have the right to request such financial statements at any time in
connection with a sale of the Property or a mortgage financing or refinancing
without limitation on the frequency of such requests.

16.13Attorneys' Fees. If on account of any default by Tenant in Tenant's
obligations under the terms of this Lease, it becomes necessary or appropriate
for Landlord to employ attorneys or other persons to enforce any of Landlord's
rights or remedies hereunder, Tenant shall pay upon demand as Additional Rent
hereunder all reasonable fees of such attorneys and other persons and all other
costs of any kind so inccured.

16.14Landlord Approvals.Whenever Tenant is required to obtain Landlord's consent
hereunder, Tenant agrees to reimburse Landlord all out-of-pocket expenses
incurred by Landlord, including reasonable attorney's fees in order to review
documentation or otherwise determine whether to give its consent. Tenant shall
pay Landlord's invoice for any such amounts within ten (10) days following
Landlord's delivery of its invoice therefor. Any provision of this Lease which
requires the Tenant to obtain Landlord's consent to any proposed action by
Tenant shall not be the basis for an award of damages or give rise to a right of
setoff on Tenant's behalf, but may be the basis for a declaratory judgment or
injunction with respect to the matter in question.

16.15Landlord's Liability. Tenant shall look only to Landlord's estate in the
Property (or the proceeds thereof) for the satisfaction of Tenant's remedies
with respect to any liability, default or obligation of Landlord under this
Lease or otherwise regarding Tenant's leasing, usc and occupancy of the Premises
pursuant hereto, including without limitation for the collection of any monetary
obligation, judgment or other judicial process requiring the payment of money by
Landlord. Neither Landlord nor any of its members, stockholders, officers,
directors, partners, trustees, beneficiaries or employees shall be personally
liable hereunder, nor shall any of its or their property, other than the
Property, be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant's said remedies. Landlord shall not under any
circumstances be liable for any special, indirect or consequential damages of
Tenant, including lost profits or revenues. No owner of the Property shall be
liable under this Lease except for breaches of Landlord's obligations occurring
while such party owns the Property.

16.16Time of Essence. TIME IS OF THE ESSENCE with respect to the due performance
of the terms, covenants and conditions herein contained; provided, however, that
no delay or failure to enforce any of the provisions herein contained and no
conduct or statement shall waive or affect any of Landlord's rights hereunder.

16.17Submission. Submission of this instrument for examination does not
constitute a reservation of or option for lease of the Premises, and it is not
effective as a lease or otherwise until this Lease bas been executed by both
Landlord and Tenant and a fully executed copy has been delivered to each.

16.18Governing Law. This Lease and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with the laws of the
State of Connecticut.

 

33

--------------------------------------------------------------------------------

 

ARTICLE 17. EXTENSION RIGHT

17.1Right to Extend. Landlord grants Tenant the option to extend this Lease with
respect to the entire Premises for one (1) additional period of five (5) Lease
Years (the “Extension Period”) subject to each and all of the following terms
and conditions (the “Extension Option”):

17.1.1No Assignment or Sublease. The Extension Option may not be exercised by,
or assigned or otherwise transferred to any person or entity voluntarily or
involuntarily, except the Tenant named in this Lease. The parties hereto agree
that if Tenant assigns any of its interest in this Lease or subleases the
Premises (or any portion thereof) to any person, this Extension Option shall
terminate immediately without the need for any act or notice by either party to
be effective.

17.1.2Manner of Notice. Tenant shall have delivered to Landlord written notice
(the “Extension Notice”) of the exercise of the Extension Option not later than
two hundred seventy (270) days prior to the expiration of the current term of
this Lease, time being of the essence. If an Extension Notice is not so
delivered, Tenant's Extension Option shall automatically expire.

17.1.3Effect of Default. Tenant's right to exercise the Extension Option shall
be suspended at the election of Landlord during any period in which an Event of
Default has occurred and is continuing, but the period of time within which the
Extension Option may be exercised shall not be extended. Notwithstanding
Tenant's due and timely exercise of the Extension Option, if, after such
exercise and prior to the effective date of the Extension Option an Event of
Default occurs under this Lease that is not cured within the applicable grace
period, if any, Landlord shall have the right to cancel Tenant's exercise of the
Extension Option by delivery of written notice to Tenant.

17.1.4New Rent. The Rent for the Extension Period shall be equal to the greater
of: (a) the Annual Base Rent and Additional Rent payable under Article 5 hereof
during the final Lease Year of the original Term, or (b) the then prevailing
fair market rental rate (such prevailing fair market rental rate, the “Market
Rent”) for Tenant's space. If the Rent for the Extension Period is determined
under clause (a) above, then Base Taxes and Base Expenses applicable during this
Extension Period shall be the actual amount of Taxes and Operating Expenses,
respectively, for the last Lease Year of the Initial Term. During the Extension
Period the Additional Rent shall continue to be payable as provided in the Lease
and all of the terms, conditions and covenants of this Lease shall apply.

17.1.5Financial Condition. At the time Tenant exercises an Extension Option and
at the beginning of the related Extension Period, Tenant and the guarantor
hereof, if any, shall each have a financial net worth as determined in
accordance with generally accepted accounting principles (based upon current,
detailed audited financial statements provided to Landlord) equal to or greater
than their respective net worth on the date hereof. Guarantor shall extend its
guaranty by the execution and delivery of documents in form and substance
acceptable to Landlord. In addition, Landlord may require the delivery of an
additional security deposit in connection with such extension of the Term.

17.2Market Rent Notice. If Tenant properly exercises its Extension Option,
Landlord shall provide Tenant with written notice (the “Market Rent Notice”) of
the rate of the Market Rent (as determined by Landlord for a five (5)-year term)
and the Annual Base Rent for the Extension Period at least [one hundred eighty
(180)] days prior to the Expiration Date. Tenant shall respond in writing to
Landlord within twenty (20) days following Landlord's delivery of its Market
Rent Notice (the “Tenant Response Period”) stating whether Tenant agrees or
disagrees with the Annual Base Rent determined

 

34

 

--------------------------------------------------------------------------------

 

by Landlord. If the parties agree on the Annual Base Rent for the Extension
Period during the Tenant Response Period, they shall execute an amendment to
this Lease within ten (10) days stating the Extension Period, the Annual Base
Rent and monthly rental and any related terms and conditions. Otherwise, the
Market Rent shall be determined inaccordance with Section 17.3.

17.3Dispute. If the parties are unable to agree on the Annual Base Rent for the
Extension Period within the Tenant Response Period, the Market Rent shall be
determined by appraisal as set forth below in order to establish the Annual Base
Rent for the Extension Period and Landlord and Tenant shall be bound by the
results of the appraisal. Notwithstanding the submission of the issue of Market
Rent to appraisal, if such Annual Base Rent has not been established pursuant to
Section 17.4 prior to the commencement of the Extension Period, Annual Base Rent
for the next ensuing Lease Year of the Term shall be paid at the Annual Base
Rent established by Landlord in its Market Rent Notice until the appraisal is
completed. If, upon completion of the appraisal, it is determined that Market
Rent is less or more than that set by Landlord, then an adjustment based upon
such lower or greater rent shall be made based on the number of months therefor
paid by Tenant but in no event shall rent be lower than that paid for the final
Lease Year of the Initial Term. In no event shall the extension of the Term be
affected by the determination of the Annual Base Rent, such exercise of the
Extension Option being fixed at the time at which Tenant delivers the Extension
Notice.

17.4Appraisal. When the terms of this Lease provide that Market Rent shall be
determined by appraisal, the following appraisal procedures shall apply:

17.4.1Selection of Appraisers. Within five (5) business days following the end
of the Tenant Response Period, each of Tenant and Landlord shall choose a real
estate appraiser who is a member of the American Institute of Appraisers and has
at least five (5) years' full time commercial appraisal experience in Fairfield
County and shall notify the other party in writing of its selection. If a party
does not appoint an appraiser within such five (5). day period, the single
appraiser appointed shall be the sole appraiser and shall establish the Market
Rent for the Extension Term;

17.4.2Selection of Third Appraiser. If the two (2) appraisers are appointed by
the parties as stated above, they shall meet within five (5) business days
following their appointment in accordance with Subsection 17.4. 1 above, and the
appraisers selected shall select a third appraiser meeting the qualifications as
set forth in Subsection 17.4.1 above; if the two (2) appraisers fail to select
the third appraiser within such time period, either of the parties to this Lease
by giving ten (10) days' notice to the other party can apply to the then
president of the county real estate board of Fairfield County, or to the
presiding judge of the Superior Court of that county, for the selection of a
third appraiser who meets the qualifications stated in “(a)” above. Each of the
parties shall bear one-half (1/2) of the cost of appointing the third appraiser
and of paying the third appraiser's fee. The third appraiser, however selected,
shall be a person who has not previously acted in any capacity for either party;

17.4.3Decision bv Appraisers. Within fifteen (15) business days after their
appointment, the appraisers shall determine the Market Rent for the Premises for
the Extension Period, and shall notify Tenant and Landlord of such determination
within three (3) days thereafter, which determination shall be final and binding
upon Tenant and Landlord. If the appraisers are unable to agree upon the Market
Rent, the Market Rent will be deemed to be the average of the Market Rents
proposed by the appraisers, except that (i) if the lowest proposed fair market
rent is less than ninety percent (90%) of the second to lowest proposed Market
Rent, the lowest proposed Market Rent will automatically be deemed to be ninety
percent (90%) of the second to lowest proposed Market Rent and (ii) if the
highest proposed Market Rent is greater

 

35

--------------------------------------------------------------------------------

 

than one hundred ten percent (110%) of the second to highest proposed Market
Rent, the highest proposed Market Rent will automatically be deemed to be one
hundred ten percent (110%) of the second to highest proposed Market Rent;

17.4.4Allocation of Expenses. Landlord and Tenant shall each pay on-half (1/2)
of the expense of the appraisers' fees.

17.4.5Guidelines for Appraisal. For the purpose of determining Market Rent, the
parties shall use as a guideline the average rental rates for comparable space
in the Building over the previous three (3)-month period, or if no comparable
lease transactions have taken place during the past three (3) months, then the
guideline shall be the then market rent for similar available space in buildings
of similar age and class in the same geographic area, the Fairfield County
market.

17.5Amendment. Within ten (10) days following the establishment of the Market
Rent and the resulting Annual Base Rent with respect to the Extension Period
pursuant to the appraisal procedure set forth above, Landlord and Tenant shall
execute an amendment to this Lease confirming the Annual Base Rent payable with
respect to the Extension Period. Each such amendment shall set forth the
Extension Period, the applicable Annual Base Rent and the monthly rental and any
related terms and conditions.

ARTICLE 18 RIGHT OF FIRST OFFER

18.1Conditions Precedent. Tenant shall have the right (the “First Offer Option”)
to lease certain space known as “Suite 1B” which is locafed in the Courtside
Building and is shown in Exhibit F attached hereto (the “First Offer Space”)
when such First Offer Space becomes availabfe for lease to third parties
following the expiration of the existing lease of the First Offer Space (and any
extensions thereof), subject to the terms and conditions of this Article 18. The
Tenant's rights under this Article 18 with respect to the Tenant's leasing of
any First Offer Space, are subject to each and all of the following conditions:

18.1.1No Assignment. This First Offer Option shall not be exercised by, or
assigned or otherwise transferred to, to any person or entity, voluntarily or
involuntarily. Tenant shall only be permitted to lease the First Offer Space for
its own use and occupancy. The parties hereto agree that if Tenant otherwise
assigns any of its interest in this Lease or First Offer Option or subleases the
Premises (or any portion thereof), this First Offer Option shall terminate
immediately without the need for any act or notice by either party to be
effective;

18.1.2Effect of Default. At the time the Landlord is required to provide Tenant
with a “First Offer Notice” (defined in Section 18.2) and at the time Tenant is
required to exercise its “First Offer Option” (defined in Section 18.2),no Event
of Default shall have occurred and be continuing;

18.1.3Rights of Other Tenants. All of Tenant's rights under this Article 18 are
subject and subordinate to: (a) first offer, first refusal and expansion options
(the “Expansion Rights”) with regard to such First Offer Space given by Landlord
to other Building tenants whose leases are executed prior to the date of this
Lease and, (b) the expiration of the tenancy of Beiersdorf, Inc.(and any of its
successors or assigns) at the First Offer Space, including any extensions or
renewals given by Landlord with respect to the First Offer Space.

 

36

 

--------------------------------------------------------------------------------

 

18.2Right of First Offer.

18.2.1First Offer Notice. When Landlord determines that: (a) the First Offer
Space shall become available for lease to third parties upon the expiration of
the then existing lease (including all related Expansion Options for such space
and any lease extensions granted by Landlord to the tenant thereof), and (b) all
other then existing tenants of the Building with Expansion Options elect not to
exercise such rights as permitted by their leases, Landlord shall give Tenant
written notice (the “First Offer Notice”) of such availability and the date the
existing tenant or occupant is expected to vacate any First Offer Space and such
other information as is required by Subsection 18.2.3 hereof; provided, however,
Tenant acknowledges that the availability of any such First Offer Space shall be
subject to the condition that the then existing tenant or occupant of such First
Offer Space vacates such First Offer Space.

18.2.2Leasing Terms. The First Offer Notice shall identify the available space
and state the estimated date of availability and the basic economic terms,
including Landlord's determination of the annual base rent (which shall be the
prevailing fair market rental rate but shall not be less than the rate of Annual
Base Rent applicable to the Premises), security deposit, additional rent,
proportionate share of Additional Rent, the lease term (which shall be for a
minimum term of five (5) years) and the tenant improvement allowance, if any
(collectively, the “Economic Terms”) upon which Landlord is willing to lease the
First Offer Space to Tenant or to a third party. Landlord shall not be obligated
to undertake any tenant improvements with respect to the First Offer Space,
unless expressly stated in the First Offer Notice.

18.2.3Manner of Exercise. Tenant shall exercise its First Offer Option by
delivering written notice (which contains the written consent to such leasing of
any guarantor of this Lease) to Landlord within ten (10) days immediately
following Landlord's delivery of the First Offer Notice that it unconditionally
accepts the terms in the First Offer Notice (the “Tenant's Exercise Notice”) .
Within fifteen (15) days immediately following delivery of Tenant's Exercise
Notice in accordance with this Section 18.2. Tenant shall enter into a new lease
with Landlord for such First Offer Space. The parties agree that the new lease
shall be prepared in substantially the same form (as to non-economic terms) as
this Lease except to the extent that the terms of the First Offer Notice would
necessitate changes.

18.2.4Effect of Non-Exercise. In the event that Tenant fails to exercise the
First Offer Option in accordance with the terms and conditions hereof, the First
Offer Option (and all of Tenant's rights under this Article 18) shall terminate
and be of no further force or effect; and this Lease as it pertains to the
Premises shall remain in full force and effect.

18.2.5Delivery of Space. Landlord's failure to deliver, or delay in delivering,
all or any part of the space for any reason beyond Landlord's control (including
continued occupancy of any such space by occupant thereof) shall not give rise
to any liability of Landlord, shall not alter Tenant's obligation to accept such
space when delivered, shall not constitute a default of Landlord, and shall not
affect the validity of the Lease; provided, however, that Landlord shall use
commercially reasonable efforts, including the prosecution of eviction
proceedings, to terminate the continued occupancy of the First Offer Space by an
occupant thereof holding over beyond the end of its term.

 

 

 

 

(Remainder of Page Intelltionally Left Blank)

 

37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day and
year first above written.

 

WITNESSED BY:

 

LANDLORD:

 

 

 

/s/ Jonathan Block

 

DIV DANBURY 187, LLC

Signature of Witness

 

 

Print Name: Jonathan Block

 

By:

Danbury 187 Manager Corp.

 

 

       Its Manager

/s/ Rebecca L. Barber

 

 

Signature of Witness

 

By:

/s/ Paul R. Marcus

Name:

 

 

Name: Paul R. Marcus

Print Name: Rebecca L. Barber

 

 

Title: President

 

 

 

 

 

 

/s/ Melissa Aouci

 

DIV DANBURY 187, LLC

Signature of Witness

 

 

Print Name: Melissa Aouci

 

By:

Linden 187 Manager Corp.

 

 

       Its Manager

 

 

 

/s/ Ellen M. Gilmore

 

By:

/s/ Paul R. Marcus

Signature of Witness

 

 

Name: Paul R. Marcus

Print Name: Ellen M. Gilmore

 

 

Title: President

 

 

 

 

 

 

/s/ Melissa Aouci

 

TENANT:

Signature of Witness

 

 

Print Name: Melissa Aouci

 

SIRIUSDECISIONS, INC.,

 

 

 

/s/ Ellen M. Gilmore

 

By:

/s/ Richard E. Eldh

Signature of Witness

 

 

Name: Richard E. Eldh

Print Name: Ellen M. Gilmore

 

 

Title: Co-Founder

 

 

38

 

--------------------------------------------------------------------------------

 

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF SUFFOLK

On this 4th day of April, 2006, before me, the undersigned officer, personally
appeared Paul R. Marcus, known to me to be the person whose name is subscribed
to the within instrument, and acknowledge himself to be the President of Danbury
187 Manager Corp. and that he as such President, being authorized so to do,
executed the foregoing instrument as the free act and deed of Danbury 187
Manager Corp. as the Manager of DIV Danbury 187, LLC therein by signing the name
of Danbury 187 Manager Corp. by himself as such President.

IN WITNESS WHEREOF, I hereunto set my hand and seal.

 

 

/s/ Barbara A. Stanley

 

Notary Public

 

 

 

[gstdd20iyr34000001.jpg]

 

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF SUFFOLK

On this 4th day of April, 2006, before me, the undersigned officer, personally
appeared Paul R. Marcus, known to me to be the person whose name is subscribed
to the within instrument, and acknowledge himself to be the President of Linden
187 Manager Corp. and that he as such President, being authorized so to do,
executed the foregoing instrument as the free act and deed of Linden 187 Manager
Corp. as the Manager of DIV Linden 187, LLC therein by signing the name of
Linden 187 Manager Corp. by himself as such President.

IN WITNESS WHEREOF, I hereunto set my hand and seal.

 

 

/s/ Barbara A. Stanley

 

Notary Public

 

 

 

[gstdd20iyr34000002.jpg]

 

 

39

--------------------------------------------------------------------------------

 

 

STATE OF

 

)

 

 

 

 

)

ss.

________________

COUNTY OF

 

)

 

 

 

On this the ____day of March, 2006, before me, the undersigned officer,
personally appeared_____, known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument, and acknowledge
himself/herself to be the __________of DIV Design LLC, a limited liability
company, and that he/she, as such_____, being authorized so to do, executed the
foregoing instrument as the free act and deed of DIV Design LLC as the Sole
Member of DIV DANBURY 187, LLC for the purposes contained therein by signing the
name of DIV Design LLC by himself/herself as such_____

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

_________________________________

 

Commissioner of the Superior Court

 

Notary Public

[Affix Notarial Seal]

My Commission Expires:

 

STATE OF

 

)

 

 

 

 

)

ss.

________________

COUNTY OF

 

)

 

 

 

On this the _____ day of March, 2006, before me, the undersigned officer,
personally appeared _______, known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument , and acknowledged
himself/herself to be the ___________ of Linden LP, a limited partnership, and
that he/she, as such officer, being authorized so to do, executed the foregoing
instrument as the free act and deed of Linden LP as the Sole Member of DIV
LINDEN 187, LLC for the purposes contained therein by signing the name of Linden
LP by himself/herself as such_______.

 

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

_________________________________

 

Commissioner of the Superior Court

 

Notary Public

[Affix Notarial Seal]

My Commission Expires:

 

STATE OF Connecticut

 

)

 

 

 

 

)

ss.

________________

COUNTY OF Fairfield

 

)

 

 

 

On this the 30 day of March, 2006, before me, the undersigned officer,
personally appeared Richard E. Eldh, who acknowledged himself to be the
Co-Founder of SIRIUSDECISIONS, INC., a corporation, and that he, as such
Officer, being authorized so to do, executed the foregoing instrument as his
free act and deed and the free act and deed

 

 

40

 

--------------------------------------------------------------------------------

 

of the corporation for the purposes contained therein by signing the name of the
corporation by himself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

/s/ Stephen J. Foldy

 

Commissioner of the Superior Court/

 

Notary Public

[Affix Notarial Seal]

My Commission Expires

 

[gstdd20iyr34000003.jpg]

 

 

 

41